EXHIBIT 10.1
 
CREDIT AGREEMENT
Dated as of November 17, 2010
among
VALUEVISION MEDIA, INC.,
as the Lead Borrower
For
The Borrowers Named Herein
CRYSTAL FINANCIAL LLC,
as Agent and as a Lender
and
The Other Lenders Party Hereto
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    36  
1.03 Accounting Terms
    37  
1.04 Times of Day
    37  
 
       
ARTICLE II THE COMMITMENTS AND LOANS
    37  
 
       
2.01 Loans; Reserves; Protective Advances
    37  
2.02 Prepayments
    38  
2.03 Interest; Term Loan PIK Interest
    38  
2.04 Fees
    39  
2.05 Computation of Interest and Fees
    39  
2.06 Evidence of Debt
    40  
2.07 Payments Generally; Agent’s Clawback
    40  
2.08 Sharing of Payments by Lenders
    41  
 
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
    41  
 
       
3.01 Taxes
    41  
3.02 Illegality
    43  
3.03 Inability to Determine Rates
    43  
3.04 Increased Costs
    43  
3.05 Mitigation Obligations; Replacement of Lenders
    44  
3.06 Survival
    45  
3.07 Designation of Lead Borrower as Borrowers’ Agent
    45  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO LOANS
    45  
 
       
4.01 Conditions of Loan
    45  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    49  
 
       
5.01 Existence, Qualification and Power
    49  
5.02 Authorization; No Contravention
    50  
5.03 Governmental Authorization; Other Consents
    50  
5.04 Binding Effect
    50  
5.05 Financial Statements; No Material Adverse Effect
    50  
5.06 Litigation
    51  
5.07 No Default
    51  
5.08 Ownership of Property; Liens
    51  
5.09 Environmental Compliance
    52  
5.10 Insurance
    53  
5.11 Taxes
    53  
5.12 ERISA Compliance
    53  
5.13 Subsidiaries; Equity Interests
    54  
5.14 Margin Regulations; Investment Company Act
    54  

(i)



--------------------------------------------------------------------------------



 



          Section   Page  
5.15 Disclosure
    54  
5.16 Compliance with Laws
    54  
5.17 Intellectual Property; Licenses, Etc.
    55  
5.18 Labor Matters
    55  
5.19 Security Documents
    55  
5.20 Solvency
    56  
5.21 Deposit Accounts; Credit Card Arrangements
    56  
5.22 Brokers
    57  
5.23 Customer and Trade Relations
    57  
5.24 DirecTV Agreement and DirecTV Security Documents
    57  
5.25 Casualty
    57  
5.26 Inactive Subsidiaries; Norwell
    57  
5.27 Communications Act; FCC Licenses
    57  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    58  
 
       
6.01 Financial Statements
    58  
6.02 Certificates; Other Information
    58  
6.03 Notices
    61  
6.04 Payment of Obligations
    62  
6.05 Preservation of Existence, Etc.
    62  
6.06 Maintenance of Properties
    62  
6.07 Maintenance of Insurance
    62  
6.08 Compliance with Laws
    64  
6.09 Books and Records; Accountants
    64  
6.10 Inspection Rights
    64  
6.11 Use of Proceeds
    65  
6.12 Additional Loan Parties
    65  
6.13 Cash Management
    66  
6.14 Information Regarding the Collateral
    67  
6.15 Physical Inventories
    67  
6.16 Environmental Laws
    68  
6.17 Further Assurances
    68  
6.18 Compliance with Terms of Leaseholds
    69  
6.19 Minimum Unrestricted Cash
    69  
6.20 Average FICO Scores
    69  
6.21 Back-Up Servicer
    69  
 
       
ARTICLE VII NEGATIVE COVENANTS
    69  
 
       
7.01 Liens
    69  
7.02 Investments
    70  
7.03 Indebtedness; Disqualified Stock
    70  
7.04 Fundamental Changes
    70  
7.05 Dispositions
    70  
7.06 Restricted Payments
    70  
7.07 Prepayments of Indebtedness
    71  
7.08 Change in Nature of Business
    71  
7.09 Transactions with Affiliates
    71  
7.10 Burdensome Agreements
    71  
7.11 Use of Proceeds
    71  

(ii)



--------------------------------------------------------------------------------



 



          Section   Page  
7.12 Amendment of Material Documents
    72  
7.13 Fiscal Year
    72  
7.14 Deposit Accounts; Credit Card Processors
    72  
7.15 Inactive Subsidiaries; Norwell
    72  
7.16 Change of Name
    72  
7.17 Modification or Maturity of Material Indebtedness
    72  
7.18 Modification of Value Pay Plan
    72  
 
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    73  
 
       
8.01 Events of Default
    73  
8.02 Remedies Upon Event of Default
    75  
8.03 Application of Funds
    76  
 
       
ARTICLE IX THE AGENT
    76  
 
       
9.01 Appointment and Authority
    76  
9.02 Rights as a Lender
    77  
9.03 Exculpatory Provisions
    77  
9.04 Reliance by Agent
    78  
9.05 Delegation of Duties
    78  
9.06 Resignation of Agent
    78  
9.07 Non-Reliance on Agent and Other Lenders
    79  
9.08 No Other Duties, Etc.
    79  
9.09 Agent May File Proofs of Claim
    79  
9.10 Collateral and Guaranty Matters
    80  
9.11 Notice of Transfer
    80  
9.12 Reports and Financial Statements
    80  
9.13 Agency for Perfection
    81  
9.14 Indemnification of Agent
    81  
9.15 Relation among Lenders
    82  
 
       
ARTICLE X MISCELLANEOUS
    82  
 
       
10.01 Amendments, Etc.
    82  
10.02 Notices; Effectiveness; Electronic Communications
    84  
10.03 No Waiver; Cumulative Remedies
    85  
10.04 Expenses; Indemnity; Damage Waiver
    85  
10.05 Payments Set Aside
    86  
10.06 Successors and Assigns.
    87  
10.07 Treatment of Certain Information; Confidentiality
    90  
10.08 Right of Setoff
    90  
10.09 Interest Rate Limitation
    91  
10.10 Counterparts; Integration; Effectiveness
    91  
10.11 Survival
    91  
10.12 Severability
    92  
10.13 Replacement of Lenders
    92  
10.14 Governing Law; Jurisdiction; Etc.
    92  
10.15 Waiver of Jury Trial
    93  
10.16 No Advisory or Fiduciary Responsibility
    94  
10.17 USA PATRIOT Act Notice
    94  
10.18 Foreign Asset Control Regulations
    95  

(iii)



--------------------------------------------------------------------------------



 



          Section   Page  
10.19 Time of the Essence
    95  
10.20 Press Releases
    95  
10.21 Additional Waivers
    95  
10.22 No Strict Construction
    97  
10.23 Attachments
    97  
 
       
SIGNATURES
    S-1  

(iv)



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
1.01
  Borrowers
1.02
  Loan Parties’ Fiscal Accounting Calendar
2.01
  Commitments and Applicable Percentages
5.01
  Loan Parties Organizational Information
5.06
  Litigation
5.08(b)(1)
  Owned Real Estate
5.08(b)(2)
  Leased Real Estate
5.09
  Environmental Matters
5.10
  Insurance
5.13
  Subsidiaries; Other Equity Investments
5.17
  Intellectual Property Matters
5.18
  Collective Bargaining Agreements
5.21(a)
  DDAs
5.21(b)
  Credit Card Arrangements
7.01
  Existing Liens
7.02
  Existing Investments
7.03
  Existing Indebtedness
10.02
  Agent’s Office; Certain Addresses for Notices
 
   
EXHIBITS
   
 
   
 
  Form of
 
   
A
  Note
B
  Compliance Certificate
C
  Assignment and Assumption
D
  Credit Card Processor Notification
E
  Borrowing Base Certificate

(v)



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of November 17,
2010, among
     VALUEVISION MEDIA, INC., a Minnesota corporation (the “Lead Borrower”),
     the Persons named on Schedule 1.01 hereto (together with the Lead Borrower,
collectively, the “Borrowers”),
     each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and
     CRYSTAL FINANCIAL LLC, as Agent for the Lenders.
     The Borrowers have requested that the Lenders make a term loan to the
Borrowers, and the Lenders have indicated their willingness to lend on the terms
and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “ACH” means automated clearing house transfers.
     “Accommodation Payment” as defined in Section 10.21(d).
     “Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card.
     “Additional Credit Support” means (i) 100% of all Eligible Cash, or
(ii) the then maximum amount available for drawing under the Eligible Letter of
Credit; provided that to the extent the Additional Credit Support exceeds
$2,500,000, no Eligible Cash shall be included as Additional Credit Support
unless the Borrowers have not obtained the Eligible Letter of Credit after
having used commercially reasonable efforts in respect thereof.
     “Adjusted LIBO Rate” means, for any Interest Period with respect to any
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of one percent) equal to the greater of (a) (i) the LIBO Rate for an
Interest Period commencing on the date of such calculation and ending on the
date that is thirty (30) days thereafter multiplied by (ii) the Statutory
Reserve Rate, and (b) 1.50%. The Adjusted LIBO Rate will be adjusted
automatically as of the effective date of any change in the Statutory Reserve
Rate.

-1-



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Agent.
     “Affiliate” means, with respect to any Person, (i) another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, (ii) any
director, officer, managing member, partner, trustee, or beneficiary of such
Person, (iii) any other Person directly or indirectly holding 10% or more of any
class of the Equity Interests of that Person, and (iv) any other Person 10% or
more of any class of whose Equity Interests is held directly or indirectly by
that Person.
     “Agent” means Crystal Financial LLC, in its capacity as Agent under any of
the Loan Documents, or any successor Agent.
     “Agent’s Office” means the Agent’s address and, as appropriate, account as
set forth on Schedule 10.02, or such other address or account as the Agent may
from time to time notify the Lead Borrower and the Lenders.
     “Agreement” means this Credit Agreement.
     “Allocable Amount” has the meaning specified in Section 10.21(d).
     “Applicable Lenders” means the Required Lenders, all affected Lenders, or
all Lenders, as the context may require.
     “Applicable Margin” means (a) from and after the Closing Date through the
first anniversary thereof, 6.50% per annum and (b) after the first anniversary
of the Closing Date, 8.50% per annum; provided that for purposes of
Sections 3.02 and 3.03 hereof, “Applicable Margin” shall mean (x) from and after
the Closing Date through the first anniversary thereof, 5.50% per annum and
(y) after the first anniversary of the Closing Date, 7.50% per annum.
     “Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Loans
represented by the outstanding principal balance of such Lender’s Loan at such
time. The initial Applicable Percentage of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
     “Appraised Value” means (a) with respect to the Borrowers’ Eligible
Inventory, the appraised wholesale orderly liquidation value, net of costs and
expenses to be incurred in connection with any such liquidation, which value is
expressed as a percentage of Cost of the Borrowers’ Eligible Inventory as set
forth in the Borrowers’ inventory stock ledger, which percentage shall be
determined from time to time by the most recent appraisal undertaken by an
independent appraiser engaged by the Agent, (b) with respect to the Borrowers’
Eligible Real Estate, the fair market value of the Borrowers’ Eligible Real
Estate as set forth in the most recent appraisal of the Borrowers’ Eligible Real
Estate as determined from time to time by an independent appraiser engaged by
the Agent, which appraisal shall assume, among other things, a marketing time of
not greater than twelve (12) months or less than three (3) months, or (c) with
respect to the Borrowers’ Eligible Consumer Receivables, the appraised orderly
liquidation value, which value is expressed as a percentage of total Value Pay
Plan receivables outstanding and which shall be determined from time to time by
the most recent appraisal undertaken by an independent appraiser engaged by the
Agent.

-2-



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity
that administers or manages a Lender or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Agent, in
substantially the form of Exhibit C or any other form approved by the Agent.
     “Attributable Indebtedness” means, on any date, in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, the capitalized amount of the remaining lease or similar payments under
the relevant lease or other applicable agreement or instrument that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP if such lease, agreement or instrument were accounted for as a capital
lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Lead Borrower and its Subsidiaries for the fiscal year ended January 30,
2010, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such fiscal year of the Lead Borrower
and its Subsidiaries, including the notes thereto.
     “Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, subject to the provisions of Section 2.01(b) hereof, such
reserves as the Agent from time to time determines in its Credit Judgment.
     “Average FICO Score” shall mean, on any date of determination, the average
FICO Score of all Persons participating in the Value Pay Plan for whom a FICO
score has been obtained, as determined by Agent in accordance with its practices
in the ordinary course of business in effect on the Closing Date.
     “Base Rate“ means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate plus one percent
(1.00%), or (c) the rate of interest in effect for such day published in the
“Money Rates” section of The Wall Street Journal as the “prime rate.” Any change
in the prime rate shall take effect at the opening of business on the day of
such change.
     “Blocked Account” means each DDA (other than a Specified DDA) maintained by
a Loan Party (i) in which funds described in Section 6.13(b) hereof are
deposited, and (ii) which is or is required by the Agent to be subject to a
Blocked Account Agreement.
     “Blocked Account Agreement” means with respect to an account established by
a Loan Party, an agreement, in form and substance satisfactory to the Agent,
establishing control (as defined in the UCC) of such account by the Agent and
whereby the bank maintaining such account agrees, upon the occurrence and during
the continuance of a Event of Default, to comply only with the instructions
originated by the Agent without the further consent of any Loan Party.

-3-



--------------------------------------------------------------------------------



 



     “Blocked Account Bank” means each bank with whom deposit accounts are
maintained in which any funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom a Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.
     “Borrower URL” means the internet address of a specific website used by any
Borrower.
     “Borrowers” has the meaning specified in the introductory paragraph hereto.
     “Borrowing Base” means, at any time of calculation, an amount equal to:
     (a) 90% of the amount of Eligible Credit Card Receivables (net of
Receivables Reserves applicable thereto) recorded in the Borrowers’ books and
records;
     plus
     (b) the amount of Eligible Consumer Receivables recorded in the Borrowers’
books and records, net of Receivables Reserves applicable thereto, multiplied by
(i) the Appraised Value of Eligible Consumer Receivables, multiplied by
(ii) 90%;
          plus
     (c) the Cost of Eligible Inventory, net of Inventory Reserves, multiplied
by (i) the Appraised Value of Eligible Inventory, multiplied (ii) by 75%;
     plus
     (d) the Additional Credit Support;
     plus
     (e) 40% of the fair market value of Eligible Real Estate, net of Realty
Reserves;
          minus
          (f) the then amount of letters of credit issued by any Person and
outstanding for the account of any of the Loan Parties (including, without
limitation, the letters of credit described in clauses (h) and (i) of the
definition of “Permitted Indebtedness”), but only to the extent any such letter
of credit is not fully cash collateralized;
     minus
     (g) the then amount of all Availability Reserves.
     “Borrowing Base Certificate” means a certificate substantially in the form
of Exhibit E hereto (with such changes therein as may be required by the Agent
to reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by the Lead Borrower signed by a Responsible Officer of the Lead
Borrower which shall include appropriate exhibits, schedules, supporting
documentation, and additional reports as reasonably requested by the Agent.

-4-



--------------------------------------------------------------------------------



 



     “Business” means the sale, marketing and distribution of consumer products
through television programming and other electronic media and activities
necessary to conduct the foregoing.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located.
     “Capital Lease Obligations” means, with respect to any Person for any
period, the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as liabilities on a balance sheet of such Person
under GAAP and the amount of which obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holders, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 25% or more of the Equity
Interests of the Lead Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Lead Borrower on a fully-diluted
basis (and taking into account all such Equity Interests that such “person” or
“group” has the right to acquire pursuant to any option right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Lead
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case

-5-



--------------------------------------------------------------------------------



 



of both clause (ii) and clause (iii), any individual whose initial nomination
for, or assumption of office as, a member of that board or equivalent governing
body occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any “change in control” or “sale” or “disposition” or similar event as
defined in any Organizational Document of any Loan Party or in any document
governing Material Indebtedness of any Loan Party; or
     (d) the Lead Borrower fails at any time to own, directly or indirectly,
100% of the Equity Interests of each other Loan Party and Norwell free and clear
of all Liens (other than the Liens in favor of the Agent, in the case of the
other Loan Parties), except where such failure is as a result of a transaction
permitted by the Loan Documents.
     “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986, and the regulations
promulgated thereunder, as amended and in effect.
     “Collateral” means any and all “Collateral” or “Mortgaged Property” as
defined in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Agent.
     “Collateral Access Agreement” means an agreement reasonably satisfactory in
form and substance to the Agent executed by (a) a bailee, customs broker,
freight forwarder, warehouseman or other Person in possession of Collateral, and
(b) each landlord of Real Estate leased by any Loan Party, pursuant to which
such Person (i) acknowledges the Agent’s Lien on the Collateral, (ii) releases
such Person’s Liens in the Collateral held by such Person or located on such
Real Estate, (iii) provides the Agent with access to the Collateral held by such
bailee, customs broker, freight forwarder, warehouseman or other Person or
located in or on such Real Estate, (iv) as to any landlord, provides the Agent
with a reasonable time to sell and dispose of the Collateral from such Real
Estate, and (v) makes such other agreements with the Agent as the Agent may
reasonably require.
     “Communications Act” means the Communications Act of 1934 and any successor
federal statute and the rules and regulations and published policies of the FCC
thereunder, all as amended and as the same may be in effect from time to time.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
     “Concentration Account” has the meaning provided in Section 6.13(b).
     “Consolidated” means, when used to modify a financial term, test,
statement, or report of a Person, the application or preparation of such term,
test, statement or report (as applicable) based upon the consolidation, in
accordance with GAAP, of the financial condition or operating results of such
Person and its Subsidiaries.

-6-



--------------------------------------------------------------------------------



 



     “Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Cost” means the cost of Inventory, based upon the Borrowers’ accounting
practices, known to the Agent, which practices are in effect on the Closing Date
as such calculated cost is determined from invoices received by the Borrowers,
the Borrowers’ purchase journals or the Borrowers’ stock ledger. “Cost” does not
include inventory capitalization costs or other non-purchase price charges
(other than freight) used in the Borrowers’ calculation of cost of goods sold.
     “Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).
     “Credit Card Receivables” means each “Account” (as defined in the UCC)
together with all income, payments and proceeds thereof, owed by GE Money Bank
under the GE Private Label Credit Card Program, by another Person (approved by
the Agent in writing) pursuant to a private label credit card program approved
by the Agent in writing (such approval to be required with respect to provisions
relating to Liens and payment terms only), by a major credit or debit card
issuer (including, but not limited to, Visa, MasterCard and American Express and
such other issuers approved by the Agent), or by any other Person on account of
an alternative payment method (i.e., an ACH product) approved by the Agent in
writing, to a Loan Party resulting from charges by a customer of a Loan Party on
credit or debit cards issued by such issuer in connection with the sale of goods
by a Loan Party, or services performed by a Loan Party, in each case in the
ordinary course of its business.
     “Credit Card Reserve” shall mean, at any time, an Availability Reserve in
an amount equal to twenty percent (20%) of the Eligible Credit Card Receivables
as reported in the most recent Borrowing Base Certificate delivered to the Agent
pursuant to Section 6.02(d).
     “Credit Judgment” means the Agent’s commercially reasonable judgment
exercised in good faith in accordance with customary business practices for
comparable asset-based lending transactions in the retail industry.
     “Credit Party” or “Credit Parties” means (a) individually, (i) each Lender
and its Affiliates, (ii) the Agent, (iii) each beneficiary of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
(iv) any other Person to whom Obligations under this Agreement and other Loan
Documents are owing, and (v) the permitted successors and assigns of each of the
foregoing, and (b) collectively, all of the foregoing.
     “Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates, in connection
with this Agreement and the other Loan Documents, including without limitation
(i) the reasonable fees, charges and disbursements of (A) counsel for the Agent,
(B) outside consultants for the Agent, (C) appraisers, (D) commercial finance
examinations, and (E) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations, (ii) in
connection with (A) the syndication of the credit facilities provided for
herein, (B) the preparation, negotiation, administration, management, execution
and delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be

-7-



--------------------------------------------------------------------------------



 



consummated), and (C) the enforcement or protection of its rights in connection
with this Agreement or the Loan Documents or efforts to preserve, protect,
collect, or enforce the Collateral, (b) without duplication, the reasonable
fees, charges and disbursements of counsel for the Initial Lenders incurred
prior to the Closing Date in connection with the preparation and negotiation of
this Agreement and the other Loan Documents, and (c) all reasonable
out-of-pocket expenses incurred by the Lenders who are not the Agent or any of
its Affiliates after the occurrence and during the continuance of an Event of
Default, provided that such Credit Parties shall be entitled to reimbursement
for no more than one counsel representing all such Credit Parties (absent a
conflict of interest in which case the Credit Parties may engage and be
reimbursed for additional counsel).
     “DDA” means each checking, savings or other demand deposit account
maintained by any of the Loan Parties. All funds in each DDA shall be
conclusively presumed to be Collateral and proceeds of Collateral and the Agent
and the Lenders shall have no duty to inquire as to the source of the amounts on
deposit in any DDA.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to the interest rate (including
any Applicable Margin) otherwise applicable to the Loans plus 2% per annum.
     “DIP Financing” means with respect to a case under Debtor Relief Laws with
respect to any Loan Party, financing to be provided in good faith by any or all
of the Initial Lenders under Section 364 of the Bankruptcy Code or the use of
cash collateral with the consent of the Agent acting at the direction of the
Required Lenders under Section 363 of the Bankruptcy Code.
     “DirecTV” means DIRECTV, Inc., a California corporation.
     “DirecTV Agreement” means that certain letter agreement dated July 1, 1999,
among DirecTV, CNBC, Inc., MSNBC Cable, L.L.C., National Broadcasting Company,
Inc. and the Lead Borrower, as amended by that certain letter agreement dated
April 13, 2001, that certain letter agreement dated September 23, 2004, that
certain letter agreement dated November 22, 2005, that certain letter agreement
dated August 3, 2007, and that certain letter agreement dated October 22, 2009.
     “DirecTV Security Documents” shall mean, collectively, that certain
(i) Mortgage and Security Agreement and Fixture Financing Statement executed by
the Lead Borrower in favor of DirecTV dated November 22, 2009, as hereafter
amended and in effect from time to time subject to the provisions of
Section 7.17(b), and (ii) Mortgage and Security Agreement between Norwell and
DirecTV dated November 22, 2009, as hereafter amended and in effect from time to
time.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including but not limited to any sale and leaseback
transaction) and any sale, transfer, license or other disposition of (whether in
one transaction or in a series of transactions) of any property (including,
without limitation, any Equity Interests) by any Person (or the granting of any
option or other right to do any of the

-8-



--------------------------------------------------------------------------------



 



foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “Disqualified Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
date on which the Loans mature; provided, however, that (i) only the portion of
such Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and
(ii) with respect to any Equity Interests issued to any employee or to any plan
for the benefit of employees of the Lead Borrower or its Subsidiaries or by any
such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.
     “Dollars” and “$” mean lawful money of the United States.
     “Eligible Assignee” means (a) a Lender or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Lender assigns its rights and obligations under this Agreement as part of an
assignment and transfer of such Lender’s rights in and to a material portion of
such Lender’s portfolio of asset based credit facilities, and (e) any other
Person (other than a natural person) approved by (i) the Agent, and (ii) unless
an Event of Default has occurred and is continuing, the Lead Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries.
     “Eligible Cash” means either (a) cash of a Borrower from time to time
deposited in a DDA in the name of a Loan Party maintained with a Blocked Account
Bank which is satisfactory to the Agent, which DDA is and has continuously been
subject to a first-priority, perfected security interest in favor of the Agent,
or (b) such cash equivalents as may be acceptable to the Agent in its
discretion, which cash equivalents are and have continuously been subject to a
first-priority perfected security interest in favor of the Agent.
     “Eligible Consumer Receivables” means Accounts arising under the Value Pay
Plan which comply with each of the covenants, representations and warranties
respecting such Accounts made by the Borrowers in the Loan Documents arising
from the sale of the Borrowers’ Inventory (other than those consisting of Credit
Card Receivables) that satisfy the following criteria at the time of creation
and continue to meet the same at all times: such Account (i) has been earned by
performance and represents

-9-



--------------------------------------------------------------------------------



 



the bona fide amounts due to a Borrower from an account debtor, and in each case
originated in the ordinary course of business of such Borrower, and (ii) is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (o) below. Without limiting the foregoing, to qualify
as an Eligible Consumer Receivable, an Account shall indicate no Person other
than a Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Borrowers to reduce the amount of such
Eligible Consumer Receivable, provided that any Account included within any of
the following categories shall not constitute an Eligible Consumer Receivable:
     (a) Accounts that are not evidenced by an invoice (it being understood that
this shall not exclude future Value Pay Plan installments invoiced on the first
installment);
     (b) Accounts (i) that are not subject to a perfected first-priority
security interest in favor of the Agent, or (ii) with respect to which a Loan
Party does not have good, valid and marketable title thereto, free and clear of
any Lien (other than Liens granted to the Agent pursuant to the Security
Documents);
     (c) Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;
     (d) Accounts which have been classified as counterfeit, canceled or
fraudulent or for which any card issued in connection therewith has been stolen
or lost;
     (e) Accounts which arise out of any sale made not in the ordinary course of
business under the Value Pay Plan, or are not payable in Dollars;
     (f) Accounts which, when aggregated with all other Accounts due from the
obligor thereon, exceed the personal credit limit for such obligor established
by the Borrowers;
     (g) Accounts which are owed by any account debtor whose principal place of
business is not within the United States or Canada;
     (h) Accounts which are owed by any Affiliate of a Loan Party;
     (i) Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business, but without duplication of
any deduction made in the determination of the Appraised Value of Eligible
Consumer Receivables;
     (j) Accounts arising out of sales to account debtors outside the United
States or Canada;

-10-



--------------------------------------------------------------------------------



 



     (k) Accounts for which the related merchandise has been returned, rejected
or repossessed;
     (l) Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business
under the Value Pay Plan;
     (m) Accounts which constitute Credit Card Receivables;
     (n) Accounts which have been charged-off;
     (o) Accounts due from GE Money Bank on account of the GE Private Label
Credit Card Program to the extent such Accounts exceed twenty percent (20%) of
all Accounts then outstanding in respect of the Value Pay Plan; or
     (p) Accounts which are, as indicated through the findings of a third party
appraiser or commercial finance examiner reasonably acceptable to the Agent,
unacceptable for borrowing; provided that, to the extent any such Account was
previously determined to be acceptable, if such Account is later deemed to be
unacceptable in accordance with the foregoing, unless Exigent Circumstances then
exist, the Agent shall provide the Lead Borrower with at least one (1) Business
Day’s advance written notice prior to the effective date of any such
determination and will be available to discuss the reason for such
determination.
     “Eligible Credit Card Receivables” means Credit Card Receivables due to a
Borrower on a non-recourse basis, as arise in the ordinary course of business,
which have been earned by performance, and which comply with each of the
covenants, representations and warranties respecting such Credit Card
Receivables made by the Borrowers in the Loan Documents. Without limiting the
foregoing, unless the Required Lenders otherwise agree, none of the following
shall be deemed to be Eligible Credit Card Receivables:
     (a) Accounts due from major credit card processors and major debit card
processors that have been outstanding for more than five (5) Business Days from
the date of transmission to such credit card processors;
     (b) Accounts due from major credit card processors and major debit card
processors with respect to which a Loan Party does not have good, valid and
marketable title, free and clear of any Lien (other than Liens granted to the
Agent and, solely with respect to amounts due from GE Money Bank under the GE
Private Label Credit Card Program, Liens in favor of GE Money Bank thereunder);
     (c) Accounts due from major credit card processors and major debit card
processors that are not subject to a first priority security interest in favor
of the Agent (it being the intent that chargebacks in the ordinary course by the
credit card processors shall not be deemed violative of this clause);
     (d) Accounts due from major credit card processors and major debit card
processors which are disputed, are with recourse, or with respect to which a
claim, counterclaim, offset or chargeback has been asserted (to the extent of
such claim, counterclaim, offset or chargeback);

-11-



--------------------------------------------------------------------------------



 



     (e) Accounts due from major credit card processors as to which the credit
card processor has previously demanded that, or has the then current right
(without any further contingency) to require, a Loan Party to repurchase the
Accounts from such credit card processor;
     (f) Accounts due from any Person on account of any private label credit
card program of a Borrower (excluding the GE Private Label Credit Card Program
and any other private label credit card program approved in writing by the Agent
(which approval shall be required with respect to provisions relating to Liens
and payment terms only)); or
     (g) Accounts due from major credit card processors, major debit card
processors or from any other Person by any alternative payment method approved
by the Agent in writing which are, as indicated through the findings of a third
party appraiser or commercial finance examiner reasonably acceptable to the
Agent, unacceptable for borrowing; provided that, to the extent any such Account
was previously determined to be acceptable, if such Account is later deemed to
be unacceptable in accordance with the foregoing, unless Exigent Circumstances
then exist, the Agent shall provide the Lead Borrower with at least one (1)
Business Day’s advance written notice prior to the effective date of any such
determination and will be available to discuss the reason for such
determination.
     “Eligible Inventory” means, as of the date of determination thereof,
without duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course of a
Borrower’s business, in each case that, except as otherwise agreed by the Agent,
complies with each of the representations and warranties respecting Inventory
made by the Borrowers in the Loan Documents, and that is not excluded as
ineligible by virtue of one or more of the criteria set forth below. Except as
otherwise agreed by the Required Lenders, the following items of Inventory shall
not be included in Eligible Inventory:
     (a) Inventory that is not solely owned by a Borrower or a Borrower does not
have good and valid title thereto;
     (b) Inventory that is leased by or is on consignment to a Borrower or
constitutes samples;
     (c) Inventory that is not located in the United States of America
(excluding territories or possessions of the United States) or is in-transit to
a Borrower;
     (d) Inventory at a location that is not owned or leased by a Borrower,
except to the extent that the Borrowers have furnished the Agent with (i) any
UCC financing statements or other documents that the Agent may determine to be
necessary to perfect its security interest in such Inventory at such location,
and (ii) a Collateral Access Agreement executed by the Person owning any such
location on terms reasonably acceptable to the Agent;
     (e) Inventory that is located in a distribution center or other location
leased by a Borrower, unless the applicable lessor has delivered to the Agent a
Collateral Access Agreement;
     (f) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor as
evidenced by an issued return authorization from the vendor, (iii) are obsolete
or slow moving (as determined in accordance with the Borrowers’ business
practices in effect on the Closing Date), or custom

-12-



--------------------------------------------------------------------------------



 



items, work-in-process, raw materials, or that constitute labels, bags, spare
parts, promotional, marketing, packaging and shipping materials or supplies used
or consumed in a Borrower’s business, (iv) are not in compliance with all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale, (v) are bill and hold goods, (vi) have been
owned by the Borrowers for more than thirteen months, (vii) constitute melt, no
return, RMA drop shipment, scrap, employee, EP outlet, liquidation or auction
(as described in the most recent commercial finance examination delivered to the
Agent) or (viii) are, as indicated through the findings of a third party
appraiser or commercial finance examiner reasonably acceptable to the Agent,
unacceptable for borrowing; provided that, with respect to solely this clause
(viii), to the extent any such Inventory was previously determined to be
acceptable, if such Account is later deemed to be unacceptable in accordance
with the foregoing, unless Exigent Circumstances then exist, the Agent shall
provide the Lead Borrower with at least one (1) Business Day’s advance written
notice prior to the effective date of any such determination and will be
available to discuss the reason for such determination;
     (g) Inventory that is not subject to a perfected first-priority security
interest in favor of the Agent;
     (h) Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;
     (i) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Borrower
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement; or
     (j) Inventory located at the Borrowers’ Eden Prairie, Minnesota offices.
     “Eligible Letter of Credit” means an irrevocable standby letter of credit
which (i) is issued for the account of a Borrower in favor of the Agent, for the
benefit of the Secured Parties, as beneficiary, (ii) has a final expiry date of
no sooner than one (1) year following the Maturity Date, (iii) provides for
multiple draws, (iv) is issued by a financial institution acceptable to the
Agent in its sole discretion, and (v) is otherwise in form and substance and
with terms and conditions acceptable to the Agent as determined in the Agent’s
reasonable discretion.
     “Eligible Real Estate” means the Real Estate located at 4811 Nashville
Road, Bowling Green, Kentucky, and which, except as otherwise agreed by the
Required Lenders, satisfies all of the following conditions:
     (a) A Loan Party owns such Real Estate in fee simple absolute;
     (b) The Agent shall have received evidence that all actions that the Agent
may reasonably deem necessary or appropriate in order to create valid first and
subsisting Liens (subject only to those Liens permitted by Section 7.01 hereof
which have priority over the Lien of the Agent by operation of Applicable Law or
otherwise reasonably acceptable to the Agent) on the property described in the
Mortgages has been taken.
     (c) The Agent shall have received an appraisal (based upon Appraised Value)
of such Real Estate complying with the requirements of FIRREA by a third party
appraiser

-13-



--------------------------------------------------------------------------------



 



reasonably acceptable to the Agent and otherwise in form and substance
reasonably satisfactory to the Agent; and
     (d) The Real Estate Eligibility Requirements have been satisfied.
     “Environmental Compliance Reserve” means, with respect to Real Estate, any
reserve which the Agent, from time to time in its Credit Judgment establishes
for estimable amounts that are reasonably likely to be expended by any of the
Loan Parties in order for such Loan Party and its operations and property (a) to
comply with any notice from a Governmental Authority asserting non-compliance
with Environmental Laws, or (b) to correct any such non-compliance with
Environmental Laws or to provide for any Environmental Liability.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, obligation, damage, loss,
claim, action, suit, judgment, order, fine, penalty, fee, expense, or cost,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrower,
any other Loan Party or any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal or presence of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equipment” has the meaning set forth in the Security Agreement.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a

-14-



--------------------------------------------------------------------------------



 



cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Lead Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Lead Borrower or any ERISA Affiliate.
     “Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived in accordance with the terms hereof.
     “Excess Availability” means the difference between (a) the Borrowing Base,
and (b) the Total Outstandings.
     “Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Borrowers hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrowers under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 3.01(a), and (d) any United States withholding tax imposed by FATCA.
     “Executive Order” has the meaning set forth in Section 10.18.
     “Exigent Circumstances” means an event or circumstance that either
(a) could result in a material deterioration of the value of the Collateral, or
(b) could materially and imminently threaten the ability of the Agent to realize
upon all or a material part of the Collateral, such as, without limitation,
fraudulent removal or concealment thereof, destruction (other than to the extent
covered by insurance) or material waste thereof, or (c) could result in a
material impairment of the ability of the Credit Parties to obtain repayment of
the Obligations in full in cash.
     “Existing Credit Agreement” means that certain Revolving Credit and
Security Agreement dated as of November 25, 2009 among the Borrowers, PNC Bank,
National Association, as agent, and a syndicate of lenders.
     “Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost

-15-



--------------------------------------------------------------------------------



 



earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments (except to the extent resulting from
negotiations with vendors on account of markdowns in accordance with the
Borrowers’ business practices as in effect on the Closing Date). For the
avoidance of doubt, such term shall not include any cash received by or paid to
or for the account of any Person in respect of the issuance of Equity Interests
in the Lead Borrower.
     “Facility Guaranty” means any guaranty of the Obligations made by a
Guarantor in favor of the Agent and the Lenders, in form reasonably satisfactory
to the Agent.
     “Fanbuzz” shall mean Fanbuzz, Inc., a Delaware corporation.
     “Fanbuzz Retail” shall mean Fanbuzz Retail, Inc., a Delaware corporation.
     “FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
     “FCC” means the Federal Communications Commission or any other successor
Governmental Authority administering the Communications Act.
     “FCC License” means any license, authorization or permit issued by the FCC
or any other Governmental Authority in connection with the operation of a Loan
Party’s or its Subsidiaries’ business.
     “Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%), as determined by the
Agent, charged to such reference bank(s) as the Agent may determine on such day
on such transactions.
     “Fee Letter” means the letter agreement, dated November 17, 2010, among the
Borrowers and the Agent.
     “FIRREA” means the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended from time to time.
     “Fiscal Month” means any fiscal month of any Fiscal Year, in accordance
with the fiscal accounting calendar of the Loan Parties attached hereto as
Schedule 1.02.
     “Fiscal Year” means any period of 52 or 53 weeks ending on the Saturday
nearest to January 31st of any calendar year, in accordance with the fiscal
accounting calendar of the Loan Parties attached hereto as Schedule 1.02.
     “Foreign Assets Control Regulations” has the meaning set forth in
Section 10.18.

-16-



--------------------------------------------------------------------------------



 



     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board,
and the American Institute of Certified Public Accountants, SEC rules and
regulations, and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
     “GE Private Label Credit Card Program” means the private label credit card
program maintained by the Lead Borrower and certain other Loan Parties with GE
Money Bank, as evidenced by that certain Private Label Credit Card and Co-Brand
Credit Card Consumer Program Agreement dated as of September 20, 2006, as
amended by that certain First Amendment to Private Label Consumer Credit Card
Program Agreement dated as of December 23, 2009.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

-17-



--------------------------------------------------------------------------------



 



     “Guarantor” means any Person who may hereafter guarantee payment or
performance of any of the Obligations, including pursuant to Section 6.12.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Inactive Subsidiaries” means each of Iosota, Fanbuzz and Fanbuzz Retail.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (e) all Attributable Indebtedness in respect of Capital Lease Obligations
of such Person;
     (f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and
     (g) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.

-18-



--------------------------------------------------------------------------------



 



     “Initial Lenders” means Crystal Financial LLC and Regiment Capital Special
Situations Fund IV, L.P.
     “Intellectual Property” means all present and future: trade secrets,
know-how and other proprietary information; trademarks, trademark applications,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; and all common law and other rights
throughout the world in and to all of the foregoing.
     “Interest Payment Date” means, as to any Loan, the first day of each month
and the Maturity Date.
     “Interest Period” means, as to each Loan, the period commencing on the
first Business Day of each calendar month and ending on the day immediately
preceding the first Business Day on the following calendar month, provided that
no Interest Period shall extend beyond the Maturity Date.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting.
     “Inventory” has the meaning given that term in the UCC, and shall also
include, without limitation, all: (a) goods which (i) are leased by a Person as
lessor, (ii) are held by a Person for sale or lease or to be furnished under a
contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) goods of said description in transit; (c) goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.
     “Inventory Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, subject to the provisions of Section 2.01(b), such
reserves as the Agent from time to time reasonably determines in its Credit
Judgment as being appropriate with respect to the determination of the
saleability, at retail, of the Eligible Inventory or which reflect such other
factors as affect the market value of the Eligible Inventory; provided that in
all events, irrespective of the provisions of Section 2.01(b), the Agent may
implement such Inventory Reserves as the Agent from time to time reasonably
determines in its Credit Judgment based on the following, to the extent
inconsistent with, or not adequately accounted for under, the most recent
appraisal, commercial finance examination, Borrowing Base Certificates,
financial reporting or other similar report provided to the Agent in accordance
with the terms hereof:
     (a) seasonality;
     (b) shrinkage;

-19-



--------------------------------------------------------------------------------



 



          (c) change in Inventory composition; and
          (d) change in Inventory mix.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition Equity Interests or substantially all of the assets of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or interest in,
another Person, or (c) any other investment of money or capital in order to
obtain a profitable return.
     “Iosota” shall mean Iosota, Inc., a Delaware corporation.
     “IRS” means the United States Internal Revenue Service.
     “Joinder Agreement” means an agreement, in form satisfactory to the Agent
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Agent may determine.
     “Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.
     “Lease” means any agreement, whether written or oral, no matter how styled
or structured, pursuant to which a Loan Party is entitled to the use or
occupancy of any space in a structure, land, improvements or premises for any
period of time.
     “Lender” means each Person having a Term Commitment as set forth on
Schedule 2.01 hereto or in the Assignment and Acceptance by which such Person
becomes a Lender, or after the making of the Loan, each Lender holding any
portion of the Loan.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Lead
Borrower and the Agent.
     “LIBO Rate” means the rate of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) published in the “Money Rates” section of
The Wall Street Journal as the as the London interbank offered rate for deposits
in Dollars on the first Business Day of each calendar month (or, if more than
one rate is published, then the highest of such rates) for a term of one month,
or if such “Money Rates” section is unavailable for any reason on such date, the
rate which appears on the Reuters Screen ISDA Page as of such date at
approximately 11:00 a.m. (London, England time); provided that, if the Agent
determines that the relevant foregoing sources are unavailable, “LIBO Rate”
shall mean the rate of interest determined by the Agent to be the average
(rounded upward, if necessary, to the nearest 1/100th of 1%) of the rates per
annum at which deposits in U.S. dollars are offered to the Agent by leading
banks in the London interbank market as of 10:00 a.m., on the first Business Day
of each calendar month for a one month term and in an amount comparable to the
amount of the applicable Loan.

-20-



--------------------------------------------------------------------------------



 



     “Lien” means (a) any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing) and (b) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and continuation of an Event of Default) the conduct by
the Loan Parties acting with the consent of the Agent, of any public, private or
other similar sale or any other disposition of the Collateral for the purpose of
liquidating the Collateral. Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.
     “Loan” means an extension of credit by a Lender to the Borrowers under
Article II.
     “Loan Account” has the meaning assigned to such term in Section 2.06.
     “Loan Documents” means this Agreement, each Note, the Fee Letter, all
Borrowing Base Certificates, the Blocked Account Agreements, the Credit Card
Notifications, the Security Documents, the Eligible Letter of Credit, the
Facility Guaranty, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, each as amended and in effect
from time to time.
     “Loan Parties” means, collectively, the Borrowers and each Guarantor.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of any
Loan Party or the Lead Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Loan Party to perform any of its
obligations under any Loan Document to which it is a party; (c) a material
impairment of the rights and remedies of, or benefits available to, the Agent or
the Lenders under any Loan Document or a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party; or (d) a material adverse change in,
or a material adverse effect upon, the Collateral (including, without
limitation, on the realizable value thereof and impediments to the ability to
realize upon the Collateral). In determining whether any individual event would
result in a Material Adverse Effect, notwithstanding that such event in and of
itself does not have such effect, a Material Adverse Effect shall be deemed to
have occurred if the cumulative effect of such event and all other then existing
events would result in a Material Adverse Effect.
     “Material Indebtedness” means any Indebtedness (other than the Obligations)
of the Loan Parties in an aggregate principal amount exceeding $1,000,000;
provided that, in all events all Indebtedness owing under the DirecTV Agreement
shall constitute Material Indebtedness. For purposes of determining the amount
of Material Indebtedness at any time, (a) the amount of the obligations in
respect of any Swap Contract at such time shall be calculated at the Swap
Termination Value thereof, (b) undrawn committed or available amounts shall be
included, and (c) all amounts owing to all creditors under any combined or
syndicated credit arrangement shall be included.
     “Maturity Date” means November 17, 2015.

-21-



--------------------------------------------------------------------------------



 



     “Maximum Rate” has the meaning provided therefor in Section 10.09.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgages” mean each and every fee and leasehold mortgage or deed of
trust, security agreement and assignment by and between the Loan Party owning or
holding the interest in the Real Estate encumbered thereby in favor of the
Agent.
     “Mortgage Policy” has the meaning specified in the definition of Real
Estate Eligibility Requirements.
     “MSO” means multi-system operator.
     “MSO Contracts” means a contract between any of the Loan Parties and a MSO.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
     “Net Proceeds” means (a) with respect to any Disposition by any Loan Party
or any of its Subsidiaries, or any tax refund, or any Extraordinary Receipt
received or paid to the account of any Loan Party or any of its Subsidiaries,
the excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such transaction (including any cash or cash equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset by a Lien permitted hereunder which is senior to the Agent’s Lien on such
asset and that is required to be repaid (or to establish an escrow for the
future repayment thereof) in connection with such transaction (other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by such Loan Party or such Subsidiary in
connection with such transaction (including, without limitation, appraisals, and
brokerage, legal, title and recording or transfer tax expenses and commissions
paid by any Loan Party to third parties (other than Affiliates)); and
     (b) with respect to the incurrence or issuance of any Indebtedness by any
Loan Party or any of its Subsidiaries, the excess of (i) the sum of the cash and
cash equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.
     “Non-Consenting Lender” means any Lender which does not consent to a
proposed course of action; provided that, any Lender which does not provide its
consent within seven (7) Business Days from receipt of written notice to such
Lender from the Agent of a proposed course of action to be followed by the
Agent, shall be deemed to be a Non-Consenting Lender.
     “Norwell” means Norwell Television, LLC, a Delaware limited liability
company.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing a Loan made by such Lender, substantially in the form of Exhibit A,
as may be amended, supplemented or modified from time to time.

-22-



--------------------------------------------------------------------------------



 



     “NPL” means the National Priorities List under CERCLA.
     “Obligations” means all loans, advances to, and debts (including principal,
interest (including, without limitation, Term Loan PIK Interest), fees, costs,
and expenses), liabilities, obligations, covenants, indemnities, and duties of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan (including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral therefor), whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest,
fees, costs, expenses and indemnities that accrue after the commencement by or
against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest ,fees, costs, expenses and indemnities are
allowed claims in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means, on any date, the aggregate outstanding
principal amount of the Loans after giving effect to any capitalization of Term
Loan PIK Interest, and prepayments or repayments of the Loans occurring on such
date.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “PCAOB” means the Public Company Accounting Oversight Board.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which such Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Disposition” means any of the following:

-23-



--------------------------------------------------------------------------------



 



     (a) dispositions of inventory in the ordinary course of business;
     (b) dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary;
     (c) so long as no Default then exists or would result therefrom,
(i) Dispositions of property (other than any assets then included in the
Borrowing Base, including, without limitation, Eligible Real Estate) for
consideration not more than $2,000,000 in the aggregate in any calendar year,
and (ii) Dispositions of Real Estate which does not constitute Eligible Real
Estate; and
     (d) sales, transfers and dispositions among the Loan Parties or by any
Subsidiary to a Loan Party.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
     (b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Law, arising in the ordinary course of
business and securing obligations that are not overdue or are being contested in
compliance with Section 6.04;
     (c) Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;
     (d) Deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) Liens in respect of judgments that would not constitute an Event of
Default hereunder;
     (f) Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;
     (g) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted hereunder;

-24-



--------------------------------------------------------------------------------



 



     (h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any other property or assets of the
Loan Parties;
     (i) Liens in favor the Agent;
     (j) Landlords’ and lessors’ statutory Liens in respect of rent not in
default;
     (k) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, rights of setoff or similar rights and
remedies as to deposit accounts or other funds maintained with depository
institutions;
     (l) Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;
     (m) Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations that are being contested in good
faith by appropriate proceedings, (B) the applicable Loan Party or Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;
     (n) Liens granted to DirecTV pursuant to the DirecTV Security Documents,
solely to the extent such Liens are in effect as of the Closing Date; and
     (o) encumbrances referred to in Schedule B of the Mortgage Policies
insuring the Mortgages and any encumbrances identified in any schedule to any of
the Mortgages; and
     (p) Liens securing Indebtedness permitted by clauses (h) and (i) of the
definition of Permitted Indebtedness.
     “Permitted Holder” means (i) each of GE Capital Equity Investments, Inc.,
NBC Universal, Inc., their successors in interest and their permitted
transferees under the Shareholder Agreement (as in effect as of the Closing
Date), including, without limitation, any “Restricted Party” (as defined in the
Shareholder Agreement (as in effect as of the Closing Date)); or (ii) one (or
more than one acting together as a group) United States headquartered, reputable
and nationally-recognized strategic or financial investors approved by the
Required Lenders (such approval not to be unreasonably withheld) and each having
a market capitalization or assets under management of One Billion Dollars
($1,000,000,000) or more at the time of the investment that invests new equity
capital into the Lead Borrower through a direct issuance by the Lead Borrower of
Equity Interests in a single transaction on or prior to July 31, 2012.
     “Permitted Indebtedness” means each of the following as long as no Default
or Event of Default exists or would arise from the incurrence thereof:
     (a) Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such

-25-



--------------------------------------------------------------------------------



 



Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, and the direct or contingent obligor with respect thereto
is not changed as a result of or in connection with such refinancing, refunding,
renewal or extension, (ii) the result of such extension, renewal or replacement
shall not be an earlier maturity date or decreased weighted average life of such
Indebtedness, and (iii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
     (b) Indebtedness of any Loan Party to any other Loan Party;
     (c) Purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof provided that the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate, provided, however, that the
aggregate principal amount of Indebtedness permitted by this clause (c) shall
not exceed $1,000,000 at any time outstanding and further provided that, if
requested by the Agent, the Loan Parties shall cause the holders of such
Indebtedness to enter into a Collateral Access Agreement on terms reasonably
satisfactory to the Agent;
     (d) obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;”
     (e) the Obligations;
     (f) Indebtedness owed to DirecTV under the DirecTV Agreement and DirecTV
Security Documents, and Indebtedness arising in the ordinary course of business
owed to other cable or satellite television providers;
     (g) any Subordinated Indebtedness;

-26-



--------------------------------------------------------------------------------



 



     (h) Indebtedness for reimbursement obligations related to (i) a standby
letter of credit for the benefit of CIT Group for credit enhancement and secured
by cash collateral of the Lead Borrower; (ii) a cash collateral account securing
Lead Borrower’s Obligations under its corporate policy and travel credit card
programs; and (iii) a cash collateral account as security for obligations owed
to Rosenthal & Rosenthal, Inc.; provided that the maximum aggregate Indebtedness
outstanding under the foregoing clauses (i) through (iii) shall not exceed the
aggregate amount of such Indebtedness outstanding on the Closing Date plus
$2,000,000;
     (i) Indebtedness for reimbursement obligations related to commercial
letters of credit issued by Bank of America, N.A. or any other issuer and
secured by cash collateral of the Lead Borrower and other letters of credit not
described in clause (h) above in an aggregate amount for all of the letters of
credit described in this clause (i) not to exceed (i) $15,000,000 from the
Closing Date through the second anniversary of the Closing Date, and (ii)
$20,000,000 thereafter; and
     (j) other Indebtedness not to exceed $500,000 in the aggregate at any time
outstanding.
     “Permitted Investments” means each of the following as long as no Default
or Event of Default exists at the time of the making of such Investment or would
arise therefrom:
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
     (b) commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;
     (c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 365 days from the date of acquisition thereof, including without
limitation, Investments in cash collateral accounts held in certificates of
deposit identified in clause (h) of the definition of “Permitted Indebtedness”;
     (d) Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

-27-



--------------------------------------------------------------------------------



 



     (e) Investments, classified in accordance with GAAP as current assets of
the Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;
     (f) Investments existing on the Closing Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;
     (g) (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, and (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties;
     (h) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (i) Guarantees constituting Permitted Indebtedness;
     (j) Investments by any Loan Party in Swap Contracts entered into in the
ordinary course of business and for bona fide business (and not speculative
purposes) to protect against fluctuations in interest rates in respect of the
Obligations;
     (k) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business; and
     (l) other Investments not to exceed $2,000,000 in the aggregate from the
Closing Date to the first anniversary of the Closing Date; thereafter, other
Investments not to exceed $5,000,000 in the aggregate as long as (i) after
giving pro forma effect thereto, Excess Availability was no less than
$10,000,000 at any time during the 45 day period prior to making such
Investment, and (ii) after giving pro forma effect thereto, Excess Availability
is no less than $10,000,000 and is projected to be no less than $10,000,000 at
any time during the 45 day period subsequent to making such Investment;
provided that, notwithstanding the foregoing, no such Investments of the type
specified in clauses (a) — (f), (j) and (l) shall be permitted unless such
Investments are pledged to the Agent as Collateral pursuant to such agreements
as may be reasonably required by the Agent, provided, further, that regardless
of whether the conditions set forth in clause (l) above have been met, under no
circumstances shall any Investment in Norwell constitute a “Permitted
Investment” hereunder, other than any Investment in Norwell outstanding on the
date hereof.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

-28-



--------------------------------------------------------------------------------



 



     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Lead Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
     “Prepayment Event” means:
     (a) (i) any Disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Loan Party, other than, except as set
forth in clause (ii) below, any Permitted Disposition, and (ii) if an Event of
Default is then continuing and the Agent has provided notices to Blocked Account
Banks in accordance with Section 6.13(c), any Permitted Disposition (including
pursuant to a sale and leaseback transaction) of any property or asset of a Loan
Party;
     (b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party (other than proceeds of business interruption insurance to
the extent such proceeds constitute compensation for lost earnings), unless
(i) the proceeds therefrom are required to be paid to the holder of a Lien on
such property or asset having priority over the Lien of the Agent, or (ii) the
Lead Borrower gives the Agent notice of Borrowers’ intention to apply such
proceeds to the costs of replacement of the properties or assets subject to the
casualty or other insured damage within 15 days after the receipt of such
proceeds, and such proceeds are held in a segregated account pledged to the
Agent as Collateral and such proceeds are used for such purpose within 180 days
after receipt by the applicable Loan Party; provided that, so long as no Default
then exists, only such events in excess of $250,000 in any calendar year shall
be included under this clause (b);
     (c) The incurrence by a Loan Party of any Indebtedness for borrowed money
(other than Permitted Indebtedness);
     (d) The receipt by any Loan Party of any tax refunds; provided that, so
long as no Default then exists, only tax refunds in excess of $1,000,000 in any
calendar year shall be included under this clause (d); or
     (e) The receipt by any Loan Party of any Extraordinary Receipts of a kind
not described in clauses (a) through (d) above; provided that, so long as no
Default then exists, only Extraordinary Receipts in excess of $1,000,000 in any
calendar year shall be included under this clause (e).
     “Protective Advance” means an advance made by the Agent, in its discretion,
which:
     (a) Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or
     (b) Is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation; and
     (c) Is made to pay any other amount chargeable to any Loan Party hereunder.

-29-



--------------------------------------------------------------------------------



 



     “Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
     “Real Estate Eligibility Requirements” means collectively, each of the
following:
     (a) The applicable Loan Party has executed and delivered to the Agent a
Mortgage with respect to any Real Estate intended, by such Loan Party, to be
included in Eligible Real Estate;
     (b) Such Real Estate is used by a Loan Party for offices or a distribution
center;
     (c) As to any particular property, the Loan Party is in compliance in all
material respects with the representations, warranties and covenants set forth
in the Mortgage relating to such Real Estate;
     (d) The Agent shall have received fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies or marked-up
title insurance commitments having the effect of a policy of title insurance or
pursuant to which such title company is irrevocably committed to issuing the
applicable title insurance policy (the “Mortgage Policies”) in form and
substance, with the endorsements reasonably required by the Agent (to the extent
available at commercially reasonable rates) and in amounts reasonably acceptable
to the Agent (provided that such amounts shall not exceed the Appraised Value of
the applicable Mortgaged Property), issued, coinsured and reinsured (to the
extent required by the Agent) by title insurers reasonably acceptable to the
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property or leasehold interests described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only those Liens permitted by Section 7.01 having
priority over the Lien of the Agent under applicable Law or otherwise reasonably
acceptable to the Agent;
     (e) With respect to any Real Estate owned by a Borrower or any other Loan
Party (excluding interests as lessee under a Lease) which is intended by such
Borrower or such other Loan Party to be included in Eligible Real Estate, the
Agent shall have received American Land Title Association/American Congress on
Surveying and Mapping form surveys, for which all necessary fees (where
applicable) have been paid, certified to the Agent and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Agent by a land
surveyor duly registered and licensed in the states in which the property
described in such surveys is located and reasonably acceptable to the Agent,
showing all buildings and other improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
reasonably acceptable to the Agent;
     (f) With respect to any Real Estate intended by any Borrower or other Loan
Party to be included in Eligible Real Estate, the Agent shall have received a
Phase I Environmental Site Assessment in accordance with ASTM Standard E1527-05,
in form and substance reasonably satisfactory to the Agent, from an
environmental consulting firm reasonably acceptable to the Agent (it being
understood that the Phase I Environmental Site Assessment dated as of
December 4, 1996 conducted by Key Environmental is satisfactory to the Agent),
which report shall identify

-30-



--------------------------------------------------------------------------------



 



recognized environmental conditions and shall to the extent possible quantify
any related costs and liabilities, associated with such conditions and the Agent
shall be satisfied with the nature and amount of any such matters. The Agent
may, upon the receipt of a Phase I Environmental Site Assessment require the
delivery of further environmental assessments or reports to the extent such
further assessments or reports are recommended in the Phase I Environmental Site
Assessment;
     (g) The applicable Loan Party shall have delivered to the Agent evidence of
flood insurance naming the Agent as mortgagee as may be required by the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as amended and in effect, which shall be reasonably satisfactory in form
and substance to the Agent; and
     (h) The applicable Loan Party shall have delivered such other information
and documents as may be reasonably requested by the Agent, including, without
limitation, such as may be necessary to comply with FIRREA.
     “Realty Reserves” means, without duplication of any other Reserves or items
to the extent such items are otherwise addressed or excluded through eligibility
criteria, subject to the provisions of Section 2.01(b), such reserves as the
Agent from time to time determines in the Agent’s Credit Judgment as being
appropriate to reflect the impediments to the Agent’s ability to realize upon
any Eligible Real Estate; provided that in all events, irrespective of the
provisions of Section 2.01(b), the Agent may implement such Realty Reserves as
the Agent from time to time reasonably determines in its Credit Judgment based
on the following, to the extent inconsistent with, or not adequately accounted
for under, the most recent appraisal, commercial finance examination, Borrowing
Base Certificates, financial reporting or other similar report provided to the
Agent in accordance with the terms hereof:
     (a) Environmental Compliance Reserves;
     (b) reserves for (i) municipal taxes and assessments, (ii) repairs and
replacements, and (iii) remediation of title defects; and
     (c) reserves for Indebtedness secured by Liens having priority over the
Lien of the Agent.
     “Receivables Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, subject to the provisions of Section 2.01(b), such
reserves as the Agent from time to time determines in its Credit Judgment as
being appropriate with respect to the determination of the collectability in the
ordinary course of Eligible Consumer Receivables and Eligible Credit Card
Receivables; provided that in all events, irrespective of the provisions of
Section 2.01(b), the Agent may implement such Receivables Reserves as the Agent
from time to time reasonably determines in its Credit Judgment based on the
following, to the extent inconsistent with, or not adequately accounted for
under, the most recent appraisal, commercial finance examination, Borrowing Base
Certificates, financial reporting or other similar report provided to the Agent
in accordance with the terms hereof:
     (a) a change in applicable Law that makes the collectability of the
applicable Account uncertain;
     (b) a material increase in return rates;

-31-



--------------------------------------------------------------------------------



 



     (c) a material increase in charge offs or delinquency;
     (d) a material increase in the average account installment term;
     (e) a material change in the credit approval or underwriting guidelines;
and
     (f) a material decrease in Average FICO Scores.
     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified by the
Securities Laws and shall be independent of the Lead Borrower and its
Subsidiaries as prescribed by the Securities Laws.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Reports” has the meaning provided in Section 9.12(a).
     “Required Lenders” means, as of any date of determination, at least two
(2) Lenders holding more than 50% in the aggregate of the Total Outstandings.
     “Reserves” means all (if any) Inventory Reserves, Availability Reserves,
Realty Reserves, and Receivables Reserves.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, or corporate controller of a Loan Party or any of the other
individuals designated in writing to the Agent by an existing Responsible
Officer of a Loan Party as an authorized signatory of any certificate or other
document to be delivered hereunder. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

-32-



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.
     “Security Agreement” means the Security Agreement dated as of the Closing
Date among the Loan Parties and the Agent.
     “Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Mortgages, the Credit Card Notifications, and each other
security agreement or other instrument or document executed and delivered to the
Agent pursuant to this Agreement or any other Loan Document granting a Lien to
secure any of the Obligations.
     “Shareholder Agreement” shall mean that certain Amended and Restated
Shareholder Agreement dated February 25, 2009 among the Lead Borrower, GE
Capital Equity Investments, Inc. and NBC Universal, Inc.
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
     “Solvent” and “Solvency” means, with respect to any Person on a particular
date, that on such date (a) at fair valuation, all of the properties and assets
of such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.
     “Specified DDAs” means (i) disbursement accounts used exclusively for
funding payroll, payroll taxes and other employee wage and benefit plans,
(ii) cash collateral accounts referenced in clauses (h) and (i) of the
definition of “Permitted Indebtedness”, and (iii) so long as no Event of Default
has occurred and is continuing, each DDA holding at all times less than $100,000
in the aggregate together with all such other DDAs described in this clause
(iii).
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which a Lender is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. LIBO Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without

-33-



--------------------------------------------------------------------------------



 



benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
     “Subordinated Indebtedness” means unsecured Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the Obligations
on terms approved in writing by the Required Lenders and which unsecured
Indebtedness is in form and on terms approved in writing by the Required
Lenders, which terms shall include, at a minimum, that such Indebtedness has a
maturity date which is at least 90 days after the Maturity Date.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Commitment” means, as to each Lender, its obligation to make a Loan
to the Borrower pursuant to Section 2.01 in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable. As of the Closing Date, the aggregate amount of Term
Commitments is $25,000,000.

-34-



--------------------------------------------------------------------------------



 



     “Term Loan PIK Interest Rate” means 3.00% per annum, until the first
anniversary of the Closing Date and thereafter, 1.00% per annum.
     “Term Loan PIK Interest” as defined in Section 2.03(b).
     “Term Loan Prepayment Fee” means (a) from the Closing Date through and
including the first anniversary of the Closing Date, (i) the greater of Yield
Revenue and (ii) 3.00% of the principal amount of the Loans to be prepaid,
(b) following the first anniversary of the Closing Date through and including
the second anniversary of the Closing Date, 2.00% of the principal amount of the
Loans to be prepaid and (c) following the second anniversary of the Closing Date
through and including the third anniversary of the Closing Date, 1.00% of the
principal amount of the Loans to be prepaid.
     “Term Loan Termination Date” means the earliest to occur of (i) the
Maturity Date or (ii) the date on which the maturity of the Obligations is
accelerated (or deemed accelerated).
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans.
     “Trading with the Enemy Act” has the meaning set forth in Section 10.18.
     “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than State of New
York, “Uniform Commercial Code” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.
     “UFCA” has the meaning specified in Section 10.21(d).
     “UFTA” has the meaning specified in Section 10.21(d).
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unrestricted Cash” means cash of a Borrower from time to time deposited in
a DDA, which DDA is subject to no Liens other than those in favor of the Agent,
but excluding any Eligible Cash included in the Borrowing Base and excluding any
amounts on deposit in any Specified DDA.
     “USA PATRIOT Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), and the
regulations promulgated thereunder, as amended and in effect.

-35-



--------------------------------------------------------------------------------



 



     “Value Pay Plan” shall mean that certain purchase plan offered by Borrowers
to consumer customers pursuant to which such Person may be approved to purchase
Inventory through a payment plan of up to six (6) payments over six (6) months.
     “ValueVision Certificate of Designation” shall mean the ValueVision
Series B Redeemable Preferred Stock Certificate of Designation, as filed with
the State of Minnesota on February 25, 2009.
     “Yield Revenue” means (i) all amounts (including Term Loan PIK Interest)
which are (or would be) payable on account of interest on the principal amount
of the Loans to be prepaid through the first anniversary of the Closing Date
(assuming that such principal amount had not been prepaid and that interest
(including Term Loan PIK Interest) accrued thereon from and after the date of
prepayment at the rate in effect on the date of prepayment), less (ii) any
interest on such principal amount of the Loans paid (including any Term Loan PIK
Interest that has been capitalized) from and after the Closing Date through the
date of prepayment.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

-36-



--------------------------------------------------------------------------------



 



     1.03 Accounting Terms
     All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.
     1.04 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II
THE COMMITMENTS AND LOANS
     2.01 Loans; Reserves; Protective Advances. (a) Subject to the terms and
conditions set forth herein, each Lender severally agrees to make a loan to the
Borrowers on the Closing Date in a principal amount not to exceed the lesser of
(x) the Term Commitment of such Lender, or (y) such Lender’s Applicable
Percentage of the Borrowing Base (as determined on the Closing Date, without
giving effect to clause (e) of the definition thereof). Amounts repaid in
respect of Loans may not be reborrowed, and upon each Lender’s making of such
Loan, the Term Commitment of such Lender shall be terminated.
          (b) As of the Closing Date, the only Reserves shall be (i) (A) two
months of self insurance claims, (B) 50% of outstanding courtesy credits, and
(C) the Credit Card Reserve, and (ii) such other Reserves as are described in
the Borrowing Base Certificate delivered to the Agent pursuant to
Section 4.01(c). Thereafter, at any time that (x) the Borrowing Base is less
than $35,000,000, or (y) any claim exists which could have priority over the
Agent’s Lien, the Agent shall have the right, at any time and from time to time
after the Closing Date in its Credit Judgment to establish, modify or eliminate
any Reserve without notice to or consent from the Borrowers; provided that the
foregoing shall not in any way restrict the ability of the Agent to establish or
modify Reserves on account of the enumerated categories specified in the
definitions of “Inventory Reserves”, “Realty Reserves” and “Receivables
Reserves” notwithstanding the fact that the Borrowing Base may then exceed
$35,000,000.
          (c) Unless Exigent Circumstances then exist, the Agent will give the
Lead Borrower at least one (1) Business Day’s advance written notice prior to
the effective date of any increase in Reserves and will be available to discuss
the Agent’s reason for such increase.
          (d) In addition to the Loan made on the Closing Date, the Agent may,
in its discretion (and irrespective of whether a Default or Event of Default
then exists), make Protective Advances in an aggregate amount not to exceed
$5,000,000 at any time of determination without the consent of the Lenders and
each Lender shall be bound thereby. A Protective Advance is for the account of
the Borrowers and shall constitute an Obligation, shall accrue interest at a per
annum rate equal to the rate then applicable to Loans (but, for avoidance of
doubt, shall not be deemed to be a Loan), and shall be repaid by the Borrowers
on demand. Immediately upon the making of a Protective Advance, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Agent a risk participation in such Protective Advance in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Protective Advance. The making of any such Protective Advance on
any one occasion shall not obligate the Agent or any Lender to make or permit
any Protective Advances on any other occasion or to permit such Protective
Advances to remain outstanding.

-37-



--------------------------------------------------------------------------------



 



     2.02 Prepayments.
          (a) Subject to Section 2.04(a), the Borrowers may, upon irrevocable
notice from the Lead Borrower to the Agent, at any time or from time to time,
voluntarily prepay the Loan in whole or in part; provided that such notice must
be received by the Agent not later than 11:00 a.m. on the date of such
prepayment of the Loan. Each such notice shall specify the date and amount of
such prepayment. The Agent will promptly notify each Lender of its receipt of
each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Lead Borrower, the Borrowers
shall make such prepayment, together with any Term Loan Prepayment Fee then due,
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Each such prepayment shall be applied to the Loan in
accordance with the Applicable Percentages of each Lender.
          (b) If for any reason the Total Outstandings at any time exceed the
Borrowing Base as then in effect, the Borrowers shall immediately prepay Loans
in an aggregate amount equal to such excess.
          (c) The Borrowers shall prepay the Loans in accordance with the
provisions of Section 6.13 hereof.
          (d) The Borrowers shall prepay the Loans in an amount equal to 100% of
the Net Proceeds received by a Loan Party on account of any Prepayment Event,
such payments to be made as soon as practicable but in any event within five
(5) days following the Borrowers’ receipt of such Net Proceeds (it being
understood and agreed that such Net Proceeds shall be remitted to a Blocked
Account immediately upon receipt by the Borrowers); provided that, so long as no
Event of Default is then continuing, no such prepayment shall be required with
respect to any Net Proceeds received on account of a Prepayment Event of the
type described in clauses (b), (d) or (e) of the definition thereof if the
Required Lenders have provided written notice to the Lead Borrower of such
election to decline such prepayment.
          (e) The Borrowers shall repay to the Lenders on the Term Loan
Termination Date the aggregate principal amount of Loans outstanding on such
date.
     2.03 Interest; Term Loan PIK Interest.
          (a) Subject to the provisions of Section 2.03(c) below, each Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin.
          (b) In addition to the interest which accrues on the Loans pursuant to
Section 2.03(a) above, the Loans shall accrue interest at a rate equal to the
Term Loan PIK Interest Rate, which interest (“Term Loan PIK Interest”) shall, if
not paid in cash as provided below, accrue, be capitalized and be compounded and
added to the aggregate principal balance of the Loan quarterly in arrears on the
first day of the quarter; provided that, Term Loan PIK Interest shall not be
capitalized but shall be due and payable in cash on each Interest Payment Date
if (i) any Event of Default exists, or (ii) the capitalization of such PIK
Interest would cause the Borrowers to be in default of the DirecTV Agreement or
the Shareholder Agreement, and further provided that, subject to the preceding
proviso, the Borrowers shall at all times have the right to pay Term Loan PIK
Interest in cash on any Interest Payment Date as long as the Borrowers furnish
irrevocable notice of such election to the Agent at least five (5) Business Days
prior to

-38-



--------------------------------------------------------------------------------



 



the applicable Interest Payment Date; once such notice is furnished, PIK
Interest shall become due and payable in cash on such Interest Payment Date.
          (c) (i) If any amount payable under any Loan Document is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
               (ii) If any other Event of Default exists, then the Agent may,
and upon the request of the Required Lenders shall, notify the Lead Borrower
that all outstanding Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate and thereafter
such Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.
               (iii) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
          (d) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.04 Fees.
          (a) Term Loan Prepayment Fee. In the event that, at any time prior to
the third anniversary of the Closing Date, the Term Loan Termination Date
occurs, or in the event that the Borrowers prepay, or are required to prepay,
the Loans in whole or in part, then, on the Term Loan Termination Date or the
effective date of such prepayment, as applicable, the Borrowers shall pay to the
Agent, for the ratable benefit of the Lenders, an amount equal to the applicable
Term Loan Prepayment Fee; provided that (i) no such Term Loan Prepayment Fee
shall be due and owing hereunder as a result of the Borrowers’ payment of the
Loans upon the occurrence of the Maturity Date, and (ii) so long as no Event of
Default is then continuing, no such Term Loan Prepayment Fee shall be due and
owing hereunder to the extent such prepayment is made on account of any
Prepayment Event of the type described in clauses (b), (d) or (e) of the
definition thereof. All parties to this Agreement agree and acknowledge that the
Lenders will have suffered damages on account of the early termination of this
Agreement or prepayment of any portion of the Loans and that, in view of the
difficulty in ascertaining the amount of such damages, the Term Loan Prepayment
Fee constitutes reasonable compensation and liquidated damages to compensate the
Lenders on account thereof.
          (b) Other Fees. The Borrowers shall pay to the Agent for its own
account fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
     2.05 Computation of Interest and Fees All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid. Each determination by the Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

-39-



--------------------------------------------------------------------------------



 



     2.06 Evidence of Debt.
          The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by the Agent (the “Loan Account”) in the ordinary
course of business. In addition, each Lender may record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, and each payment of interest, fees and other amounts due in connection
with the Obligations due to such Lender. The accounts or records maintained by
the Agent and each Lender shall be conclusive absent manifest error of the
amount of the Loans made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Agent, the Borrowers shall execute and
deliver to such Lender (through the Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto. Upon receipt of an affidavit of a
Lender as to the loss, theft, destruction or mutilation of such Lender’s Note
and upon cancellation of such Note, the Borrowers will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.
     2.07 Payments Generally; Agent’s Clawback.
          (a) General. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Agent, for the account of the
respective Lenders to which such payment is owed, at the Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Agent after 2:00 p.m., at the option of the
Agent, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
          (b) Payments by Borrowers; Presumptions by Agent. Unless the Agent
shall have received notice from the Lead Borrower prior to the time at which any
payment is due to the Agent for the account of the Lenders hereunder that the
Borrowers will not make such payment, the Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent at the greater of the
Federal Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation.
     A notice of the Agent to any Lender or the Lead Borrower with respect to
any amount owing under this Section 2.07(b) shall be conclusive, absent manifest
error.

-40-



--------------------------------------------------------------------------------



 



          (c) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
          (d) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.08 Sharing of Payments by Lenders If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Obligations of the other Credit Parties, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Credit Parties ratably and in the
priorities set forth in Section 8.03, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
     3.01 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrowers shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section)

-41-



--------------------------------------------------------------------------------



 



the Agent or Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrowers shall make such deductions
and (iii) the Borrowers shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
          (c) Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Agent and such Lender and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent.
          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the Agent), at
the time or times prescribed by applicable law or reasonably requested by the
Lead Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Such delivery shall be provided
on the Closing Date and on or before such documentation expires or becomes
obsolete or after the occurrence of an event requiring a change in the
documentation most recently delivered. In addition, any Lender, if requested by
the Lead Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Lead Borrower or the
Agent as will enable the Lead Borrower or the Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.
     Without limiting the generality of the foregoing, in the event that any
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Lead Borrower and the Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
          (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
          (ii) duly completed copies of Internal Revenue Service Form W-8ECI,

-42-



--------------------------------------------------------------------------------



 



          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
          (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Lead Borrower to determine the
withholding or deduction required to be made.
          (f) Treatment of Certain Refunds. If the Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of the Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Agent or such Lender, agree to repay the
amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Agent or such Lender in
the event the Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrowers or any other
Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund loans
based on the LIBO Rate, or to determine or charge interest rates based upon the
LIBO Rate, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Lead Borrower through the Agent, any obligation of such Lender to
maintain Loans based on the LIBO Rate shall be suspended until such Lender
notifies the Agent and the Lead Borrower that the circumstances giving rise to
such determination no longer exist and, in the sole discretion of the Agent, all
Loans shall accrue interest at the Base Rate plus any Applicable Margin. Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to the Agent), prepay all such Loans of such Lender, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Loans. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Agent determines that for any
reason in connection with any request for a Loan that adequate and reasonable
means do not exist for determining the LIBO Rate for any requested Interest
Period with respect to a Loan, the Agent will promptly so notify the Lead
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain such Loans shall be suspended until the Agent (upon the instruction of
the Lenders) revokes such notice and, in the sole discretion of the Agent, all
Loans shall accrue interest at the Base Rate plus any Applicable Margin.

-43-



--------------------------------------------------------------------------------



 



     3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate);
          (ii) subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender; or
          (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any such Loan, or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrowers
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Lead Borrower shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrowers shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

-44-



--------------------------------------------------------------------------------



 



     3.05 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.
     3.06 Survival. All of the Borrowers’ obligations under this Article III
shall survive repayment of the Loans and all other Obligations hereunder.
     3.07 Designation of Lead Borrower as Borrowers’ Agent.
          (a) Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Loans, the proceeds of which shall
be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Loans so made as if made directly
by the applicable Credit Party to such Borrower, notwithstanding the manner by
which such Loans are recorded on the books and records of the Lead Borrower and
of any other Borrower. In addition, each Loan Party other than the Borrowers
hereby irrevocably designates and appoints the Lead Borrower as such Loan
Party’s agent to represent such Loan Party in all respects under this Agreement
and the other Loan Documents.
          (b) Each Borrower recognizes that credit available to it hereunder is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.
          (c) The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower has
requested a Loan. Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom.
ARTICLE IV
CONDITIONS PRECEDENT TO LOANS
     4.01 Conditions of Loan. The obligation of each Lender to make its Loan
hereunder on the Closing Date is subject to satisfaction of the following
conditions precedent:
     (a) The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf”) (followed
promptly by originals) unless

-45-



--------------------------------------------------------------------------------



 



otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Agent:
     (i) executed counterparts of this Agreement sufficient in number for
distribution to the Agent, each Lender and the Lead Borrower;
     (ii) a Note executed by the Borrowers in favor of each Lender requesting a
Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party;
     (iv) copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;
     (v) a favorable opinion of each of (i) Faegre & Benson LLP, counsel to the
Loan Parties, and (ii) Bone McAllester Norton PLLC, special Kentucky counsel to
the Loan Parties, in each case addressed to the Agent and each Lender, as to
such matters concerning the Loan Parties and the Loan Documents as the Agent may
reasonably request;
     (vi) a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, (B) to
the Solvency of the Loan Parties as of the Closing Date after giving effect to
the transactions contemplated hereby, and (C) either that (1) no consents,
licenses or approvals are required in connection with the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, or (2) that all such consents,
licenses and approvals have been obtained and are in full force and effect;
     (vii) evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agent required under the
Loan Documents have been obtained and are in effect;
     (viii) evidence that all accounts payable and taxes are current, except for
those which the Borrowers are disputing in good faith and for which adequate
reserves have

-46-



--------------------------------------------------------------------------------



 



been established. As used herein, “current” means accounts payable to MSOs shall
be within 90 days of the due date and other accounts payable shall be within
30 days of the due date;
     (ix) a payoff letter from the agent for the lenders under the Existing
Credit Agreement satisfactory in form and substance to the Agent evidencing that
the Existing Credit Agreement has been or concurrently with the Closing Date is
being terminated, all obligations thereunder are being paid in full, and all
Liens securing obligations under the Existing Credit Agreement have been or
concurrently with the Closing Date are being released;
     (x) the Security Documents (including, without limitation, the Mortgages)
and certificates evidencing any stock being pledged thereunder, together with
undated stock powers executed in blank, each duly executed by the applicable
Loan Parties;
     (xi) all other Loan Documents, each duly executed by the applicable Loan
Parties;
     (xii) (A) appraisals (based on net wholesale liquidation value) by a third
party appraiser acceptable to the Agent of all Inventory of the Borrowers, the
results of which are satisfactory to the Agent, (B) appraisals (based on net
orderly liquidation value) by a third party appraiser acceptable to the Agent of
all Accounts arising under the Value Pay Plan, the results of which are
satisfactory to the Agent, and (C) a written report regarding the results of a
commercial finance examination of the Loan Parties, which shall be satisfactory
to the Agent, it being understood that the examination dated as of July 9, 2010
conducted by Spain, Price, Reader & Thompson, P.C. is satisfactory to the Agent;
     (xiii) results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges of any Mortgages, and releases or subordination
agreements satisfactory to the Agent are being tendered concurrently with such
extension of credit or other arrangements satisfactory to the Agent for the
delivery of such termination statements and releases, satisfactions and
discharges have been made;
     (xiv) (A) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create or perfect the first priority Liens
intended to be created under the Security Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Agent, (B) the Credit Card Notifications and Blocked Account Agreements
required pursuant to Section 6.13 hereof, and (C) Collateral Access Agreements
as required by the Agent;
     (xv) evidence that all other actions that the Agent may deem necessary or
desirable in order to create valid first and subsisting Liens on the property
described in the Mortgages has been taken;

-47-



--------------------------------------------------------------------------------



 



     (xvi) an appraisal of each of the properties described in the Mortgages by
a third party appraiser acceptable to the Agent and otherwise in form and
substance satisfactory to the Agent, it being understood that the appraisal
dated as of June 3, 2010 conducted by Hilco Real Estate Appraisal, LLC with
respect to the Lead Borrower’s property in Bowling Green, Kentucky is acceptable
to the Agent;
     (xvii) flood certificates with respect to each of the properties described
in the Mortgages certifying that such properties are not in a flood zone
otherwise the Agent shall be named as loss payee and additional insured on flood
insurance reasonably acceptable to the Agent with respect to such properties;
     (xviii) evidence that the other Real Estate Eligibility Conditions have
been satisfied or waived in writing; and
     (xix) such other assurances, certificates, documents, consents or opinions
as the Agent reasonably may require.
     (b) The Agent shall have received satisfactory evidence that the Borrowers
shall have not less than $33,000,000 of Unrestricted Cash after giving effect to
the making of the Loan.
     (c) The Agent shall have received a Borrowing Base Certificate dated the
Closing Date, relating to the week ended on November 13, 2010, and executed by a
Responsible Officer of the Lead Borrower.
     (d) The Agent shall have received and be satisfied with the Borrowers’
year-to-date financial statements.
     (e) The Agent shall be reasonably satisfied that any financial statements
delivered to it fairly present the business and financial condition of the Loan
Parties and that there has been no Material Adverse Effect since the date of the
most recent financial information delivered to the Agent.
     (f) There shall not be pending any litigation or other proceeding, the
result of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
     (g) The consummation of the transactions contemplated hereby shall not
violate any applicable Law or any Organization Document.
     (h) All fees required to be paid to the Agent on or before the Closing Date
shall have been paid in full, and all fees required to be paid to the Lenders on
or before the Closing Date shall have been paid in full.
     (i) The Borrowers shall have paid all reasonable fees, charges and
disbursements of counsel to the Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Agent).

-48-



--------------------------------------------------------------------------------



 



     (j) The Agent shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.
     (k) The representations and warranties of each Loan Party contained in
Article V or in any other Loan Document shall be true and correct on and as of
the date of the Loan.
     (l) No Default shall exist.
     (m) No material changes in governmental regulations or policies affecting
any Loan Party or any Credit Party shall have occurred prior to the Closing
Date.
     (n) There shall not have occurred any disruption or material adverse change
in the United States financial or capital markets in general that has had, in
the reasonable opinion of the Agent, a material adverse effect on the market for
loan syndications or adversely affecting the syndication of the Loans.
     (o) The Agent shall have received consents, in form and substance
reasonably satisfactory to the Agent, duly executed by GE Capital Equity
Investments, Inc., acknowledging and agreeing to the limitations on Restricted
Payments set forth in Section 7.06(c) hereof.
The Agent shall notify the Lead Borrower and the Lenders of the Closing Date,
and such notice shall be conclusive and binding on the Loan Parties.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     To induce the Credit Parties to enter into this Agreement and to provide
and maintain financial accommodations to the Borrowers hereunder, each Loan
Party represents and warrants to the Agent and the other Credit Parties that:
     5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name

-49-



--------------------------------------------------------------------------------



 



as it appears in official filings in its state of incorporation or organization,
its state of incorporation or organization, organization type, organization
number, if any, issued by its state of incorporation or organization, and its
federal employer identification number.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) the DirecTV Agreement or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any FCC License or
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; (c) result in or
require the creation of any Lien upon any asset of any Loan Party (other than
Liens in favor of the Agent under the Security Documents); or (d) violate any
Law.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required to be
obtained or made by any Loan Party in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, except for (a) the perfection or maintenance of the Liens
created under the Security Documents (including the first priority nature
thereof), (b) such as have been obtained or made and are in full force and
effect, and (c) with respect to enforcement only, any approvals, consents or
notices to (i) any Governmental Authority, in respect of the Agent’s foreclosure
on the Equity Interests of any Loan Party only, or (ii) any other Person, in
respect only of the assignment to the Agent by any Loan Party of any license or
contract rights to the extent such assignment would otherwise be prohibited by
the terms of the applicable license or contract.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
     5.05 Financial Statements; No Material Adverse Effect.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Lead Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all Material Indebtedness and other
liabilities, direct or contingent, of the Lead Borrower and its Subsidiaries as
of the date thereof required to be disclosed in accordance with GAAP, including
liabilities for taxes, material commitments and Indebtedness.
          (b) The unaudited Consolidated balance sheet of the Lead Borrower and
its Subsidiaries dated July 31, 2010, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in

-50-



--------------------------------------------------------------------------------



 



accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Lead Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
          (c) Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
          (d) To the best knowledge of the Lead Borrower, no Internal Control
Event exists or has occurred since the date of the Audited Financial Statements
that has resulted in or could reasonably be expected to result in a misstatement
in any material respect, in any financial information delivered or to be
delivered to the Agent or the Lenders, of (i) covenant compliance calculations
with respect to Excess Availability, to the extent such calculations are
required pursuant to clause (l) of the definition of “Permitted Investments”,
Section 6.02(k) or Section 7.06(c), or (ii) the assets, liabilities, financial
condition or results of operations of the Lead Borrower and its Subsidiaries on
a Consolidated basis.
          (e) The Consolidated forecasted balance sheet and statements of income
and cash flows of the Lead Borrower and its Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Loan Parties’ best estimate of its future financial performance.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as disclosed on Schedule 5.06, either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
     5.07 No Default No Loan Party or any Subsidiary is in default under or with
respect to, or party to, any Material Indebtedness. No Default has occurred and
is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens.
          (a) Each of the Loan Parties and each Subsidiary thereof has good
record and marketable title in fee simple to or valid leasehold interests in,
all Real Estate set forth on Schedule 5.08(b)(1) and Schedule 5.08(b)(2). Each
of the Loan Parties and each Subsidiary has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business.
          (b) Schedule 5.08(b)(1) sets forth the address (including street
address, county and state) of all Real Estate that is owned by the Loan Parties
and each of their Subsidiaries, together with a list of the holders of any
mortgage or other Lien other than Liens scheduled on Schedule 7.01 or Permitted
Encumbrances thereon as of the Closing Date. Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the real
property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Permitted Encumbrances. Schedule 5.08(b)(2) sets forth

-51-



--------------------------------------------------------------------------------



 



the address (including street address, county and state) of all Leases of the
Loan Parties, together with a list of the lessor and its contact information
with respect to each such Lease as of the Closing Date. Each of such Leases is
in full force and effect and the Loan Parties are not in default beyond
applicable notice and cure periods of the terms thereof.
          (c) Schedule 7.01 sets forth a complete and accurate list of all Liens
on the property or assets of each Loan Party and each of its Subsidiaries, as of
the Closing Date showing the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto. The property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Permitted Encumbrances.
          (d) Schedule 7.02 sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the
Closing Date, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.
          (e) Schedule 7.03 sets forth a complete and accurate list of all
Indebtedness of each Loan Party or any Subsidiary of a Loan Party on the Closing
Date, showing as of the date hereof the amount, obligor or issuer and maturity
thereof.
     5.09 Environmental Compliance.
          (a) Except as disclosed in Schedule 5.09, no Loan Party or any
Subsidiary thereof (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          (b) Except as otherwise set forth in Schedule 5.09, and except in each
case, as would not, individually or in the aggregate reasonably be expected to
have a Material Adverse Effect, none of the properties currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; there are no and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any Subsidiary thereof or, to the best of
the knowledge of the Loan Parties, on any property formerly owned or operated by
any Loan Party or Subsidiary thereof; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or Subsidiary thereof; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any Subsidiary thereof.
          (c) Except as otherwise set forth on Schedule 5.09, and except in each
case, as would not, individually or in the aggregate reasonably be expected to
have a Material Adverse Effect, no Loan Party or any Subsidiary thereof is
undertaking, and no Loan Party or any Subsidiary thereof has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently

-52-



--------------------------------------------------------------------------------



 



or formerly owned or operated by any Loan Party or any Subsidiary thereof have
been disposed of in a manner not reasonably expected to result in material
liability to any Loan Party or any Subsidiary thereof.
     5.10 Insurance. The properties of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 5.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Closing Date. Each insurance policy listed on Schedule 5.10 is in full force and
effect and all premiums in respect thereof that are due and payable have been
paid or financed in accordance with the terms of such insurance policies.
     5.11 Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation.
There is no proposed tax assessment against any Loan Party or any Subsidiary
that would, if made, have a Material Adverse Effect. No Loan Party or any
Subsidiary thereof is a party to any tax sharing agreement.
     5.12 ERISA Compliance.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan. No Lien imposed under the Code or ERISA exists or is likely
to arise on account of any Plan.
          (b) There are no pending or, to the best knowledge of the Lead
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither

-53-



--------------------------------------------------------------------------------



 



any Loan Party nor any ERISA Affiliate has engaged in a transaction that could
be subject to Sections 4069 or 4212(c) of ERISA, except in each case, as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     5.13 Subsidiaries; Equity Interests. The Loan Parties have no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, which
Schedule sets forth the legal name, jurisdiction of incorporation or formation
and authorized Equity Interests of each such Subsidiary. All of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party (or a Subsidiary of a Loan
Party) in the amounts specified on Part (a) of Schedule 5.13 free and clear of
all Liens except for those created under the Security Documents. Except as set
forth in Schedule 5.13, there are no outstanding rights to purchase any Equity
Interests in any Subsidiary. The Loan Parties have no equity investments in any
other corporation or entity other than those specifically disclosed in Part
(b) of Schedule 5.13. All of the outstanding Equity Interests in the Loan
Parties have been validly issued, and are fully paid and non-assessable and are
owned in the amounts specified on Part (c) of Schedule 5.13 free and clear of
all Liens except for those created under the Security Documents. The copies of
the Organization Documents of each Loan Party and each amendment thereto
provided pursuant to Section 4.01 are true and correct copies of each such
document, each of which is valid and in full force and effect.
     5.14 Margin Regulations; Investment Company Act.
          (a) No Loan Party is engaged or will be engaged, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. None of the
proceeds of the Loans shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Loans to be
considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.
          (b) None of the Loan Parties, any Person Controlling any Loan Party,
or any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
     5.15 Disclosure Each Loan Party has, to the best of its knowledge,
disclosed to the Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
     5.16 Compliance with Laws. Each of the Loan Parties and each Subsidiary is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or

-54-



--------------------------------------------------------------------------------



 



order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     5.17 Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except as could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Lead Borrower, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party or any Subsidiary infringes upon any rights held
by any other Person. Except as specifically disclosed in Schedule 5.17, no claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Lead Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     5.18 Labor Matters.
     There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party or any Subsidiary thereof pending or, to the knowledge of
any Loan Party, threatened. The hours worked by and payments made to employees
of the Loan Parties comply with the Fair Labor Standards Act and any other
applicable federal, state, local or foreign Law dealing with such matters except
to the extent that any such violation could not reasonably be expected to have a
Material Adverse Effect. No Loan Party or any of its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining Act or
similar state Law. All payments due from any Loan Party and its Subsidiaries, or
for which any claim may be made against any Loan Party or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.18,
no Loan Party or any Subsidiary is a party to or bound by any collective
bargaining agreement, management agreement, employment agreement, bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement. There are no representation proceedings
pending or, to any Loan Party’s knowledge, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party or any Subsidiary has made a pending demand for recognition
that could reasonably be expected to have a Material Adverse Effect. There are
no complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect. The consummation of the transactions contemplated by the Loan Documents
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which any Loan
Party or any of its Subsidiaries is bound.
     5.19 Security Documents.
     (a) The Security Agreement creates in favor of the Agent, for the benefit
of the Secured Parties referred to therein, a legal, valid, continuing and
enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’

-55-



--------------------------------------------------------------------------------



 



rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law. The financing
statements, releases and other filings are in appropriate form and have been or
will be filed in the offices specified in the Perfection Certificate. Upon such
filings and/or the obtaining of “control,” (as defined in the UCC) the Agent
will have a perfected Lien on, and security interest in, to and under all right,
title and interest of the grantors thereunder in all Collateral that may be
perfected by filing, recording or registering a financing statement or analogous
document (including without limitation the proceeds of such Collateral subject
to the limitations relating to such proceeds in the UCC) or by obtaining
control, under the UCC (in effect on the date this representation is made) in
each case prior and superior in right to any other Person.
     (b) When the Security Agreement (or a short form grant of security interest
in form and substance satisfactory to the Agent) is filed in the United States
Patent and Trademark Office and the United States Copyright Office and when
financing statements, releases and other filings in appropriate form are filed
in the offices specified on the Perfection Certificate, the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the applicable Loan Parties in the Intellectual Property
(as defined in the Security Agreement) in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the date hereof).
     (c) The Mortgages create in favor of the Agent, for the benefit of the
Secured Parties referred to therein, a legal, valid, continuing and enforceable
Lien in the Mortgaged Property (as defined in the Mortgages), the enforceability
of which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Upon the filing of the Mortgages with the appropriate
Governmental Authorities, the Agent will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors
thereunder in all Mortgaged Property that may be perfected by such filing
(including without limitation the proceeds of such Mortgaged Property), in each
case prior and superior in right to any other Person.
     5.20 Solvency
     After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to the Loans, the Loan Parties, on a Consolidated
basis, are Solvent. No transfer of property has been or will be made by any Loan
Party and no obligation has been or will be incurred by any Loan Party in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of any Loan Party.
     5.21 Deposit Accounts; Credit Card Arrangements.
     (a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by
the Loan Parties as of the Closing Date, which Schedule includes, with respect
to each DDA (i) the name and

-56-



--------------------------------------------------------------------------------



 



address of the depository; (ii) the account number(s) maintained with such
depository; (iii) a contact person at such depository, and (iv) the
identification of each Blocked Account Bank.
     (b) Annexed hereto as Schedule 5.21(b) is a list describing all
arrangements as of the Closing Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.
     5.22 Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith, other than PrinceRidge
Group, LLC, the payment of whose fees is the obligation of the Loan Parties and
no other Person.
     5.23 Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier material to its operations.
     5.24 DirecTV Agreement and DirecTV Security Documents. True and complete
copies of the DirecTV Agreement and DirecTV Security Documents have been
delivered to the Agent on or before the Closing Date. The Loan Parties have not
received any notice of the intention of DirecTV to terminate the DirecTV
Agreement or to exercise its rights under the DirecTV Security Documents.
     5.25 Casualty. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     5.26 Inactive Subsidiaries; Norwell. None of the Inactive Subsidiaries
conducts any business or maintains any material asserts. Norwell is engaged in
the business of owning and operating a television station and other activities
ancillary thereto and does not maintain any assets other than (i) the holding of
FCC Licenses, (ii) the Lease of Real Property located at 2 Bert Drive #4, West
Bridgewater, Massachusetts 02379, (iii) a license in respect of Real Property
located at 70 Pleasant Street, West Bridgewater, Massachusetts 02379, and
(iv) immaterial assets incidental to the conduct of Norwell’s business, in each
case as in effect as of the Closing Date.
     5.27 Communications Act; FCC Licenses. The Loan Parties and their
Subsidiaries are in compliance with the Communications Act, except where
non-compliance could not be reasonably be expected to have a Material Adverse
Effect. No event has occurred which results in, or after notice or lapse of time
or both would result in, the revocation, suspension, adverse modification,
non-renewal, impairment, restriction or termination of, or order of forfeiture
with respect to, any FCC License in any respect which could reasonably be
expected to result in a Material Adverse Effect. Each Loan Party and its
Subsidiaries have filed in a timely manner all material filings, reports,
applications, documents, instruments, and information required to be filed by it
under the Communications Act (except where a failure to make such filings could
not reasonably be expected to have a Material Adverse Effect).

-57-



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Term Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Loan Parties
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:
     6.01 Financial Statements. Deliver to the Agent, in form and detail
satisfactory to the Agent:
     (a) as soon as available, but in any event within 90 days after the end of
each Fiscal Year of the Lead Borrower (commencing with the fiscal year ended
January 29, 2011), a Consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by (i) a report and unqualified opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;
     (b) as soon as available, but in any event within 30 days after the end of
each of the Fiscal Months of each fiscal year of the Lead Borrower (commencing
with the Fiscal Month ended October 31, 2010), a Consolidated balance sheet of
the Lead Borrower and its Subsidiaries as at the end of such Fiscal Month, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Month, and for the portion of the Lead
Borrower’s Fiscal Year then ended, setting forth in each case in comparative
form the figures for (A) such period set forth in the projections delivered
pursuant to Section 6.01(c) hereof, (B) the corresponding Fiscal Month of the
previous Fiscal Year and (C) the corresponding portion of the previous fiscal
year, all in reasonable detail, such consolidated statements to be certified by
a Responsible Officer of the Lead Borrower as fairly presenting the financial
condition, results of operations, Shareholders’ Equity and cash flows of the
Lead Borrower and its Subsidiaries as of the end of such Fiscal Month in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and
     (c) as soon as available, but in any event at least 15 days before the end
of each Fiscal Year of the Lead Borrower, draft forecasts (and within 60 days
after the end of such Fiscal Year, final forecasts approved by the board of
directors of the Lead Borrower) prepared by management of the Lead Borrower, in
form satisfactory to the Agent, of consolidated balance sheets and statements of
income or operations and cash flows of the Lead Borrower and its Subsidiaries on
a monthly basis for the immediately following Fiscal Year (including the fiscal
year in which the Maturity Date occurs) and as soon as available, any
significant revisions to such forecast with respect to such Fiscal Year, in each
case, together with a copy of management’s discussion and analysis with respect
to such forecasts.
     6.02 Certificates; Other Information. Deliver to the Agent, in form and
detail satisfactory to the Agent:

-58-



--------------------------------------------------------------------------------



 



     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary for their certification of such financial statements, such Registered
Public Accounting Firm has not obtained any knowledge of the existence of any
Default or, if any such Default shall exist, stating the nature and status of
such event;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the Fiscal Month ended October 31, 2010), a duly completed
Compliance Certificate signed by a Responsible Officer of the Lead Borrower, and
in the event of any change in generally accepted accounting principles used in
the preparation of such financial statements, the Lead Borrower shall also
provide a statement of reconciliation conforming such financial statements to
GAAP and (ii) with the delivery of the financial statements referred to in
Section 6.01(a) only, a copy of management’s discussion and analysis with
respect to such financial statements;
     (c) as soon as practicable (but in any event within five (5) days)
following the delivery of the financial statements referred to in
Section 6.01(b) (commencing with the delivery of the financial statements for
the Fiscal Month ended October 31, 2010), an updated statement signed by a
Responsible Officer of the Lead Borrower detailing (i) a calculation of the
Average FICO Scores of the Borrowers’ consumer account debtors, (ii) a current
accounts payable aging (including with respect to MSOs), (iii) a current
accounts receivable aging in respect of the Value Pay Plan, and (iv) a
calculation of returned Inventory as a percentage of sales for such Fiscal
Month;
     (d) on the Friday of every other week (or, if such day is not a Business
Day, on the next succeeding Business Day), (i) a Borrowing Base Certificate as
of the close of business as of the last day of the immediately preceding
two-week period, and (ii) a certification by a Responsible Officer of the Lead
Borrower of the amount of the Borrowers’ Unrestricted Cash, with such supporting
documentation as the Agent may require; provided that if the Borrowing Base is
less than or equal to $37,500,000 at any time, such Borrowing Base Certificate
and related materials shall be delivered on Friday of each week (or, if Friday
is not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday;
     (e) as soon as practicable after receipt, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by its Registered Public Accounting Firm in connection with the accounts or
books of the Loan Parties or any Subsidiary, or any audit of any of them,
including, without limitation, specifying any Internal Control Event;
     (f) as soon as practicable after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Loan Parties, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or with any national securities exchange, and in
any case not otherwise required to be delivered to the Agent pursuant hereto
(including, without limitation, copies of quarterly financial statements and
management’s discussion and analysis with respect to such financial statements);

-59-



--------------------------------------------------------------------------------



 



     (g) as soon as practicable, but in any event within 30 days after June 1 of
each year, a report summarizing the insurance coverage (specifying type, amount
and carrier) in effect for each Loan Party and its Subsidiaries and containing
such additional information as the Agent, or any Lender through the Agent, may
reasonably specify;
     (h) as soon as practicable upon becoming available, copies of all documents
evidencing Material Indebtedness;
     (i) as soon as practicable, and in any event within five (5) Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of
each notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction), the FCC and the Federal Trade Commission) concerning any
proceeding with, or investigation or possible investigation or other inquiry by
such Governmental Authority regarding financial or other operational results of
any Loan Party or any Subsidiary thereof or any other matter which, if adversely
determined, could reasonably expected to have a Material Adverse Effect;
     (j) no less than five (5) Business Days prior to making (i) any payment to
the holders of the Lead Borrower’s preferred stock or (ii) a Permitted
Investment described in clause (l)(ii) of the definition of such term, a
calculation of Excess Availability demonstrating, to the reasonable satisfaction
of the Agent, compliance with the provisions of Section 7.06(c) or clause
(l)(ii), as applicable;
     (k) promptly upon the occurrence thereof, any event (i) causing or
resulting in the failure of the Loan Parties to be able to invoice and collect
on Accounts arising under the Value Pay Plan in the ordinary course of business,
(ii) causing or resulting in the material impairment of the integrity of the
Value Pay Plan database, or (iii) causing, resulting in or necessitating the
Loan Parties’ reliance on the back-up data files regarding Accounts arising
under the Value Pay Plan; and
     (l) as soon as practicable after request, such additional information
regarding the business affairs, assets (including, but not limited to, the
Collateral) financial condition or operations of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the Agent may
from time to time reasonably request.
     In addition to the foregoing, the Loan Parties shall deliver to the Agent’s
appraiser, as soon as practicable, and in any event within five (5) Business
Days after request thereof by the Agent or its appraiser, back-up data files
regarding Accounts arising under the Value Pay Plan.
Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.02(e) or Section 6.02(f) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the Lead
Borrower’s behalf on an Internet or intranet website, if any, to which the Agent
has access (whether a commercial, third-party website or whether sponsored by
the Agent); provided that: (i) the Lead Borrower shall deliver paper copies of
such documents to the Agent upon the Agent’s request until a written request to
cease delivering paper copies is given by the Agent and (ii) the Lead Borrower
shall notify the Agent (by telecopier or electronic mail) of the posting of any
such documents and provide

-60-



--------------------------------------------------------------------------------



 



to the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the Lead
Borrower shall be permitted to deliver any document required to be delivered to
the Agent hereunder by electronic mail electronic versions of such documents
(other than the Compliance Certificates required by Section 6.02(b), with
respect to which the Lead Borrower shall deliver paper copies to the Agent). The
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Loan Parties with any such request for delivery,
and each Lender shall be solely responsible for maintaining its copies of such
documents.
     6.03 Notices. Promptly notify the Agent:
     (a) of the occurrence of any Default (including, without limitation, in
connection with DirecTV’s commencement of any action to enforce any of its
rights with respect to the DirecTV Security Documents or pursuant to applicable
Law);
     (b) of any matter that the Lead Borrower or any other Loan Party believes,
in its reasonable judgment, has resulted or could reasonably be expected to
result in a Material Adverse Effect;
     (c) of (i) any breach or non-performance of, or any default or dispute with
respect to Material Indebtedness of any Loan Party or any Subsidiary thereof;
(ii) any material dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws; or (iv) the occurrence of any
event which results in, or after notice or lapse of time or both (after giving
effect to any applicable cure periods) would result in, the revocation,
suspension, adverse modification, non-renewal, impairment, restriction or
termination of, or order of forfeiture with respect to, any FCC License;
     (d) of the occurrence of any ERISA Event;
     (e) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
     (f) of any change in any Loan Party’s Responsible Officers;
     (g) of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;
     (h) of any collective bargaining agreement or other labor contract to which
a Loan Party becomes a party, or the application for the certification of a
collective bargaining agent;
     (i) of the filing of any Lien for unpaid Taxes against any Loan Party; or
     (j) of any casualty or other insured damage in excess of $250,000 to any
portion of the Collateral or the commencement of any action or proceeding for
the taking of any interest in a material portion of the Collateral under power
of eminent domain or by condemnation or similar proceeding or if any material
portion of the Collateral is damaged or destroyed.

-61-



--------------------------------------------------------------------------------



 



Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.
     6.04 Payment of Obligations Pay and discharge on a timely basis as the same
shall become due and payable, all its obligations and liabilities, including
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, (b) all lawful claims (including, without
limitation, claims of landlords, warehousemen, customs brokers, and carriers)
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except, in each case, where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, (iii) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, (iv) no Lien
has been filed with respect thereto and (v) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect; provided that for purposes of this Section 6.04, the Loan Parties shall
be deemed to pay and discharge on a timely basis (x) accounts payable to MSOs
which are not older than 90 days of the due date and (y) other accounts payable
not older than 30 days of the due date. Nothing contained in this Section 6.04
shall be deemed to limit the rights of the Agent with respect to determining
Reserves pursuant to this Agreement.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except (i) with respect to the
Inactive Subsidiaries, or (ii) in a transaction permitted by Section 7.04 or
7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
Intellectual Property, except to the extent such Intellectual Property is no
longer used or useful in the conduct of the business of the Loan Parties.
     6.06 Maintenance of Properties (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies reasonably acceptable to the Agent which are not
Affiliates of the Loan Parties, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and operating in the same or
similar locations or as is required by applicable Law, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and as are reasonably acceptable to the Agent.
          (a) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Agent, which endorsements or amendments shall
provide that the insurer

-62-



--------------------------------------------------------------------------------



 



shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Agent, as its interests may appear, (ii) a provision to the
effect that none of the Loan Parties, Credit Parties or any other Person shall
be a co-insurer and (iii) such other provisions as the Agent may reasonably
require from time to time to protect the interests of the Credit Parties.
Commercial general liability policies shall be endorsed to name the Agent as an
additional insured. Each policy referred to in this Section 6.07(a) shall also
provide that it shall not be canceled, modified or not renewed except upon not
less than thirty (30) days’ prior written notice thereof by the insurer. The
Lead Borrower shall deliver to the Agent (i) promptly (but in any event at least
five (5) Business Days) prior to the cancellation, modification or non-renewal
of any policy of insurance described in this Section 6.07(a), a copy of a
renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Agent, including an insurance binder) together with
evidence satisfactory to the Agent of payment of the premium therefor, (ii) upon
the Agent’s written request, full information as to all insurance carried by the
Loan Parties, and (iii) promptly (but in any event within five (5) Business
Days) following receipt of same, any notice of cancellation, modification or
non-renewal of any such policy of insurance (other than annual notifications of
cancellation, or non-renewal as of the end of any policy’s stated term). The
Loan Parties shall maintain the Agent as the lender’s loss payee, as its
interests may appear, in respect of all property insurance policies covering any
Collateral required hereunder.
          (b) If at any time the area in which any Eligible Real Estate is
located is designated (i) a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such total amount as is reasonable and customary for
companies engaged in the Business, and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance
in such total amount as is reasonable and customary for companies engaged in the
Business.
          (c) None of the Credit Parties, or their agents or employees shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.07. Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees. If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees. The designation of any form,
type or amount of insurance coverage by the any Credit Party under this Section
6.07 shall in no event be deemed a representation, warranty or advice by such
Credit Party that such insurance is adequate for the purposes of the business of
the Loan Parties or the protection of their properties.
          (d) Maintain for themselves and their Subsidiaries, a Directors and
Officers insurance policy, and other policies including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Agent furnish the
Agent certificates evidencing renewal of each such policy.
          (e) Permit any representatives that are designated by the Agent to
inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby. The Loan Parties shall pay the reasonable fees and expenses of any
representatives retained by the Agent to conduct any such inspection.

-63-



--------------------------------------------------------------------------------



 



     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws, and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.
     6.09 Books and Records; Accountants.
          (a) Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.
          (b) At all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Agent and shall instruct such Registered Public
Accounting Firm to cooperate with, and be available to, the Agent or its
representatives to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be raised by
the Agent.
     6.10 Inspection Rights.
          (a) Permit representatives and independent contractors of the Agent
and, when an Event of Default exists, each Lender, to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and Registered Public Accounting
Firm, all at the expense of the Loan Parties and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Lead Borrower; provided, however, that when an Event of
Default exists the Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and without advance notice.
          (b) Upon the request of the Agent after reasonable prior notice, work
cooperatively to permit the Agent or professionals (including investment
bankers, consultants, accountants, lawyers and appraisers) retained by the Agent
to conduct appraisals, commercial finance examinations and other evaluations,
including, without limitation, of (i) the Lead Borrower’s practices in the
computation of the Borrowing Base and (ii) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves. The Loan Parties shall pay the fees
and expenses of the Agent and such professionals with respect to such
evaluations and appraisals; provided that the Loan Parties and the Agent agree
that, as long as the Borrowing Base exceeds $37,500,000, the Agent shall
undertake, at the Loan Parties’ expense: (i) up to two (2) appraisals of
Borrowers’ Real Estate included in the Borrowing Base as Eligible Real Estate in
each Fiscal Year, (ii) up to three (3) appraisals of Borrowers’ Inventory and of
Borrower’s Accounts each Fiscal Year, and (iii) up to three (3) commercial
finance examinations each Fiscal Year; provided that if the Borrowing Base is
less than or equal to $37,500,000 at any time, the Agent may undertake, at the
Loan Parties’ expense, quarterly appraisals and examinations. Notwithstanding
the foregoing, the Agent may cause additional

-64-



--------------------------------------------------------------------------------



 



appraisals and commercial finance examinations to be undertaken in its
discretion upon reasonable notice (i) as it deems necessary or appropriate, at
its own expense, or (ii) if required by applicable Law or if a Default shall
have occurred and be continuing, at the expense of the Loan Parties. The Agent
agrees that, so long as no Default or Event of Default is then continuing, the
Agent shall provide copies of such appraisals to the Lead Borrower upon the
request of the Lead Borrower, provided that such appraisals shall be distributed
for informational purposes only and shall not provide any Loan Party with any
recourse against the Agent or any other Credit Party with respect to the
contents of such appraisals or entitle any Loan Party to challenge the right of
the Agent to impose or modify Reserves or to change eligibility criteria in
accordance with the terms hereof. Without limiting the foregoing, each Loan
Party (i) expressly agrees and acknowledges that the Agent makes no
representation or warranty as to the accuracy of such appraisals, and shall not
be liable for any information contained therein, and (ii) expressly agrees and
acknowledges that such appraisals are not comprehensive audits or examinations,
that the Agent or any other party performing any audit or examination will
inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel.
          (c) Permit the Agent, from time to time, engage a geohydrologist, an
independent engineer or other qualified consultant or expert, reasonably
acceptable to the Agent, at the expense of the Loan Parties, to undertake Phase
I environmental site assessments during the term of this Agreement of the
Eligible Real Estate, provided that such assessments may only be undertaken
(i) during the continuance of an Event of Default. (ii) if a Loan Party receives
any notice or obtains knowledge of (A) any potential or known release of any
Hazardous Materials at or from any Eligible Real Estate, notification of which
must be given to any Governmental Authority under any Environmental Law, or
notification of which has, in fact, been given to any Governmental Authority, or
(B) any complaint, order, citation or notice with regard to air emissions, water
discharges, or any other environmental health or safety matter affecting any
Loan Party or any Eligible Real Estate from any Person (including, without
limitation, the Environmental Protection Agency). Environmental assessments may
include detailed visual inspections of the Real Estate, including, without
limitation, any and all storage areas, storage tanks, drains, dry wells and
leaching areas, and the taking of soil samples, surface water samples and ground
water samples, as well as such other investigations or analyses as are
reasonably necessary for a determination of the compliance of the Real Estate
and the use and operation thereof with all applicable Environmental Laws. The
Borrowers will, and will cause each of their Subsidiaries to, cooperate in all
respects with the Agent and such third parties to enable such assessment and
evaluation to be timely completed in a manner reasonably satisfactory to the
Agent.
     6.11 Use of Proceeds Use the proceeds of the Loans for working capital and
other general corporate purposes of the Loan Parties, in each case to the extent
expressly permitted under applicable Law and the Loan Documents.
     6.12 Additional Loan Parties. Notify the Agent at the time that any Person
becomes a Subsidiary, and promptly thereafter (and in any event within fifteen
(15) days), cause any such Person (a) to (i) become a Loan Party by executing
and delivering to the Agent a Joinder to this Agreement or a counterpart of the
Facility Guaranty or such other document as the Agent shall deem appropriate for
such purpose, (ii) grant a Lien to the Agent on such Person’s assets to secure
the Obligations, and (iii deliver to the Agent documents of the types referred
to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), and (b) if any Equity Interests or Indebtedness of such Person are
owned by or on behalf of any Loan Party, to pledge such Equity Interests and
promissory notes evidencing such Indebtedness, in each case in form, content and
scope reasonably

-65-



--------------------------------------------------------------------------------



 



satisfactory to the Agent. In no event shall compliance with this Section 6.12
waive or be deemed a waiver or consent to any transaction giving rise to the
need to comply with this Section 6.12 if such transaction was not otherwise
expressly permitted by this Agreement or constitute or be deemed to constitute,
with respect to any Subsidiary, an approval of such Person as a Borrower or
permit the inclusion of any acquired assets in the computation of the Borrowing
Base.
     6.13 Cash Management.
          (a) On or prior to the Closing Date:
          (i) deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit D which have
been executed on behalf of such Loan Party and delivered to such Loan Party’s
credit card clearinghouses and processors listed on Schedule 5.21(b); and
          (ii) enter into a Blocked Account Agreement satisfactory in form and
substance to the Agent with each Blocked Account Bank with respect to such
Blocked Accounts maintained with such Blocked Account Bank as the Agent may
reasonably require.
          (b) The Loan Parties shall ACH or wire transfer no less frequently
than daily (and whether or not there are then any outstanding Obligations) to a
Blocked Account all amounts on deposit in each DDA (net of any minimum balance,
not to exceed $2,500.00, as may be required to be maintained in such DDA
pursuant to the requirements of the depository institution at which such DDA is
maintained and other than in respect of the Specified DDAs), which amounts shall
include all cash receipts and collections, including, without limitation, the
following:
          (i) all available cash receipts from the sale of Inventory and other
assets (whether or not constituting Collateral), other than, to the extent no
Event of Default is then continuing, such cash proceeds received on account of a
Permitted Disposition;
          (ii) all proceeds of collections of Accounts;
          (iii) all Net Proceeds, and all other cash payments received by a Loan
Party from any Person or from any source or on account of any sale or other
transaction or event (other than, to the extent no Event of Default is then
continuing, a Permitted Disposition); and
          (iv) the proceeds of all credit card charges.
          (c) Each Blocked Account Agreement shall require, after the furnishing
of notice by the Agent to the applicable Blocked Account Bank (which notice may
be given by the Agent solely upon the occurrence and during the continuance of
an Event of Default), that the Loan Parties shall not be entitled to access the
Blocked Accounts or direct the disposition of any balance of funds then
maintained in such Blocked Accounts and that the applicable Blocked Account Bank
shall follow solely the instructions of the Agent with respect to such Blocked
Accounts and the disposition of funds then maintained therein.
          (d) The Loan Parties hereby acknowledge and agree that (i) from and
after the furnishing of notice by the Agent to the applicable Blocked Account
Bank in accordance with Section 6.13(c), the Loan Parties have no right of
withdrawal from any Blocked Account, (ii) the funds on deposit

-66-



--------------------------------------------------------------------------------



 



in the Blocked Accounts shall at all times be collateral security for all of the
Obligations and (iii) the funds on deposit in the Blocked Accounts shall be
applied as provided in this Agreement. Without limiting the other provisions of
this Section 6.13, after the occurrence and during the continuance of an Event
of Default, in the event that any Loan Party receives or otherwise has dominion
and control of any such proceeds or collections, such proceeds and collections
shall be held in trust by such Loan Party for the Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party and shall, not later than the Business Day after receipt thereof, be
deposited into a Blocked Account or dealt with in such other fashion as such
Loan Party may be instructed by the Agent.
          (e) Upon the request of the Agent, the Loan Parties shall cause bank
statements and/or other reports to be delivered to the Agent not less often than
monthly, accurately setting forth all amounts deposited in each Blocked Account
to ensure the proper transfer of funds as set forth above.
     6.14 Information Regarding the Collateral.
          (a) Furnish to the Agent at least thirty (30) days prior written
notice of any change in: (i) any Loan Party’s name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility); (iii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization, or (v) the change of any Borrower URL. The Loan
Parties agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for the Agent to continue at all times following such change
to have a valid, legal and perfected first priority security interest in all the
Collateral for its own benefit and the benefit of the other Credit Parties.
          (b) Should any of the information on any of Schedule 1.02, Schedule
5.08(b)(1), Schedule 5.08(b)(2) or Schedule 5.09 become inaccurate or misleading
in any material respect as a result of changes after the Closing Date, the Lead
Borrower shall advise the Agent in writing of such revisions or updates as may
be necessary or appropriate to update or correct the same. From time to time as
may be reasonably requested by the Agent, the Lead Borrower shall supplement
each such Schedule hereto, or any representation herein or in any other Loan
Document, with respect to any matter arising after the Closing Date that, if
existing or occurring on the Closing Date, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
that is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby (and, in the case of any supplements
to any Schedule, such Schedule shall be appropriately marked to show the changes
made therein). Notwithstanding the foregoing, no supplement or revision to any
such Schedule or representation shall be deemed the Credit Parties’ consent to
the matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any such Schedule or representation be deemed the Credit Parties’ waiver of any
Default resulting from the matters disclosed therein.
     6.15 Physical Inventories.

-67-



--------------------------------------------------------------------------------



 



          (a) Cause all Inventory to be fully counted through cycle counts at
least three (3) times per calendar year and audited annually at year end, at the
expense of the Loan Parties, in, in each case consistent with past practices,
conducted by such inventory takers as are satisfactory to the Agent and
following such methodology as is consistent with the methodology used in the
immediately preceding cycle count or as otherwise may be satisfactory to the
Agent. The Agent, at the expense of the Loan Parties, may participate in and/or
observe each scheduled cycle count of Inventory which is undertaken on behalf of
any Loan Party. The Lead Borrower, within five (5) days following the end of
each fiscal quarter of the Lead Borrower, shall provide the Agent with a
cumulative reconciliation of the results of the cycle counts conducted during
such fiscal quarter and shall post such results to the Loan Parties’ stock
ledgers and general ledgers, as applicable.
          (b) Permit the Agent, in its Credit Judgment, if any Default or Event
of Default exists, to cause additional such inventories to be taken as the Agent
determines (each, at the expense of the Loan Parties).
     6.16 Environmental Laws.
          (a) Conduct its operations and keep and maintain its Real Estate in
material compliance with all Environmental Laws; (b) obtain and renew all
environmental permits necessary for its operations and properties; and
(c) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate, provided, however, that neither a Loan
Party nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and adequate
reserves have been set aside and are being maintained by the Loan Parties with
respect to such circumstances in accordance with GAAP.
     6.17 Further Assurances.
          (a) Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable Law, or which the Agent may request, to effectuate
the transactions contemplated by the Loan Documents or to grant, preserve,
protect or perfect the Liens created or intended to be created by the Security
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties. The Loan Parties also agree to provide to the Agent, from time
to time upon request, evidence satisfactory to the Agent as to the perfection
and priority of the Liens created or intended to be created by the Security
Documents.
          (b) If any material assets are acquired by any Loan Party after the
Closing Date (other than assets constituting Collateral under the Security
Documents that become subject to the Lien of the Security Documents upon
acquisition thereof), notify the Agent thereof, and the Loan Parties will cause
such assets to be subjected to a Lien securing the Obligations and will take
such actions as shall be necessary or shall be requested by the Agent to grant
and perfect such Liens, including actions described in paragraph (a) of this
Section 6.17, all at the expense of the Loan Parties. In no event shall
compliance with this Section 6.17(b) waive or be deemed a waiver or consent to
any transaction giving rise to the need to comply with this Section 6.17(b) if
such transaction was not otherwise expressly permitted by this

-68-



--------------------------------------------------------------------------------



 



Agreement or constitute or be deemed to constitute consent to the inclusion of
any acquired assets in the computation of the Borrowing Base.
          (c) Upon the request of the Agent, use its best efforts to cause any
of its landlords to deliver a Collateral Access Agreement to the Agent in such
form as the Agent may reasonably require.
     6.18 Compliance with Terms of Leaseholds Except as otherwise expressly
permitted hereunder, make all payments and otherwise perform all obligations in
respect of all Leases of real property to which any Loan Party or any of its
Subsidiaries is a party, keep such Leases in full force and effect and not allow
such Leases to lapse or be terminated or any rights to renew such leases to be
forfeited or cancelled, notify the Agent of any default by any party with
respect to such Leases and cooperate with the Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so; provided that this
provision shall not require the Loan Parties to renew any Lease that terminates
in accordance with the terms thereof and that any Loan Party determines to be
unnecessary for the operation of the business in its reasonable business
judgment.
     6.19 Minimum Unrestricted Cash. At all times, maintain not less than
$5,000,000 of Unrestricted Cash.
     6.20 Average FICO Scores. At all times, cause the Average FICO Score of all
customers participating in the Value Pay Plan for whom a FICO Score has been
obtained to exceed 620 to be tested on a rolling six month basis. At no time
shall Borrowers permit the Average FICO Score to be less than 600 in any two
(2) consecutive months.
     6.21 Back-Up Servicer. Within ninety (90) days after the Closing Date, the
Loan Parties shall establish a back-up servicing arrangement for Accounts under
the Value Pay Plan with a Person who is Payment Card Industry Compliant and on
terms reasonably acceptable to the Agent; provided that any fees and expenses
payable to such servicer in connection with such back-up servicing arrangement
shall be payable by the Loan Parties as and to the extent described in the Fee
Letter. The Loan Parties shall furnish monthly (or more frequently as the Agent
may reasonably request) back-up tapes to such servicer, together with such other
information as the Agent or such servicer may reasonably require. The Loan
Parties shall maintain such a back-up servicer at all times until the Loans are
paid in full.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Term Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, no Loan Party
shall, nor shall it permit any Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, other than, as to all of the above, Permitted Encumbrances.

-69-



--------------------------------------------------------------------------------



 



     7.02 Investments. Make any Investments, except Permitted Investments.
     7.03 Indebtedness; Disqualified Stock. Either (a) create, incur, assume,
guarantee, suffer to exist or otherwise become or remain liable with respect to,
any Indebtedness, except Permitted Indebtedness or (b) issue Disqualified Stock.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that, so long
as no Default or Event of Default shall have occurred and be continuing prior to
or immediately after giving effect to any action described below or would result
therefrom:
     (a) any Subsidiary which is not a Loan Party may merge with (i) a Loan
Party, provided that the Loan Party shall be the continuing or surviving Person,
or (ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person;
     (b) any Subsidiary which is a Loan Party may merge into any Subsidiary
which is a Loan Party or into the Borrower, provided that in any merger
involving the Borrower, the Borrower shall be the continuing or surviving
Person;
     (c) in connection with a Permitted Investment, any Subsidiary of a Loan
Party may merge with or into or consolidate with any other Person or permit any
other Person to merge with or into or consolidate with it; provided that (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and (ii) in the case of any such merger to which any Loan Party is a party, such
Loan Party is the surviving Person;
     (d) the Inactive Subsidiaries may merge, dissolve, liquidate or consolidate
with or into another Person.
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except Permitted Dispositions.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom:
     (a) each Subsidiary of a Loan Party may make Restricted Payments to any
Loan Party;
     (b) the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
     (c) the Loan Parties may make payments to the holders of the Lead
Borrower’s preferred stock on account of “Excess Cash Balance” (as defined in
the ValueVision Certificate of Designation as in effect as of the Closing Date
and without giving effect to any future amendments or modifications thereof) and
redeem shares of the Lead Borrower’s preferred stock

-70-



--------------------------------------------------------------------------------



 



as and to the extent required pursuant to Section V of the ValueVision
Certificate of Designation (as in effect as of the Closing Date and without
giving effect to any future amendments or modifications thereof), as long as, in
each case, (i) after giving pro forma effect thereto, Excess Availability was no
less than $10,000,000 at any time during the 45 day period prior to making such
payment, and (ii) after giving pro forma effect thereto, Excess Availability is
no less than $10,000,000 and is projected to be no less than $10,000,000 at any
time during the 45 day period subsequent to making such payment; and
     (d) the Lead Borrower may make payments for withholding taxes to the extent
required in connection with the exercise of employee stock options in exchange
for common stock of any such Person pursuant to any net exercise provision
described in the documents governing such stock options.
     7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) as long as no Event of Default then exists
or would occur as a result of any such payment, any repayments, prepayments,
repurchases, redemptions or defeasances of Permitted Indebtedness (other than
Subordinated Indebtedness), (b) as long as no Event of Default then exists,
repayments and prepayments of Subordinated Indebtedness in accordance with the
subordination terms thereof (which subordination terms shall have been approved
by the Required Lenders in writing), and (c) refinancings and refundings of such
Indebtedness to the extent permitted pursuant to this Agreement.
     7.08 Change in Nature of Business. In the case of each of the Loan Parties,
engage in any line of business substantially different from the Business
conducted by the Loan Parties and their Subsidiaries on the date hereof or any
business substantially related or incidental thereto.
     7.09 Transactions with Affiliates. Enter into, renew, extend or be a party
to any transaction of any kind with any Affiliate of any Loan Party, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to a transaction between or among the
Loan Parties.
     7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Agent; provided, however, that this
clause (iv) shall not prohibit any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under clauses (c) or (f) of the
definition of Permitted Indebtedness solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.
     7.11 Use of Proceeds. Use the proceeds of the Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or

-71-



--------------------------------------------------------------------------------



 



carrying margin stock or to refund Indebtedness originally incurred for such
purpose; or (b) for purposes other than those permitted under this Agreement.
     7.12 Amendment of Material Documents.
     Amend, modify or waive any of a Loan Party’s rights under (a) its
Organization Documents in a manner materially adverse to the Credit Parties, or
(b) any Material Indebtedness, in each case to the extent that such amendment,
modification or waiver would be reasonably likely to have a Material Adverse
Effect.
     7.13 Fiscal Year.
     Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as permitted by GAAP or SEC
regulatory rules.
     7.14 Deposit Accounts; Credit Card Processors.
     Open new DDAs or Blocked Accounts unless the Loan Parties shall have
delivered to the Agent appropriate Blocked Account Agreements consistent with
the provisions of Section 6.13 and otherwise satisfactory to the Agent. No Loan
Party shall (i) maintain any bank accounts other than those expressly
contemplated herein or in Section 6.13 hereof, or (ii) enter into any agreements
with credit card processors other than those expressly contemplated in Section
6.13 hereof, in each case, without the Agent’s prior written consent.
     7.15 Inactive Subsidiaries; Norwell. (i) Permit any of the Inactive
Subsidiaries to acquire any material assets or conduct any business, or
(ii) permit Norwell to acquire any assets or conduct any business other than as
described in Section 5.26.
     7.16 Change of Name. Change the name (including any trade name) under which
the Borrowers do business (including, without limitation, any Borrower URL,
other than (a) in the time frames and manner as previously disclosed to the
Agent, or (b) on 180 days prior written notice to the Agent.
     7.17 Modification or Maturity of Material Indebtedness.
     (a) Fail to defease, repurchase or redeem any Material Indebtedness, or to
extend the maturity thereof, prior to the scheduled maturity date thereof; or
     (b) Modify, amend, waive or terminate the rights of the Agent to access the
Eden Prairie headquarters as provided in the DirecTV Security Documents as in
effect on the Closing Date.
     7.18 Modification of Value Pay Plan. Without the consent of the Required
Lenders, modify any provision of the Value Pay Plan to: (i) cause the number of
payments permitted thereunder to exceed six (6); (ii) permit payments to be made
on a basis other than monthly (or a shorter period as the Borrowers may
determine); (iii) permit or require balances to be paid in a balloon payment; or
(iv) permit payments to be made by a means other than relating through the
automatic charging of a customer’s credit card (except in collections
circumstances where other payment methods may be used).

-72-



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrowers or any other Loan Party fails to pay when
and as required to be paid herein, (i) any amount of principal of any Loan, or
(ii) within two (2) Business Days of when due, any interest on any Loan, or
(iii) within three (3) Business Days of when due, any fee or any other amount
payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, clauses (a),
(b) or (c) of Section 6.02, Section 6.12 or Section 6.14 and such failure
continues for three (3) Business Days; or (ii) any Loan Party fails to perform
or observe any term, covenant or agreement contained in any of Section 6.02
(other than in respect of clauses (a), (b) and (c) of such Section 6.02, which
clauses shall be subject to clause (i) above), Section 6.03, Section 6.05,
Section 6.07, Section 6.10, Section 6.11, Section 6.13, Section 6.19 or
Section 6.20 or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 15 days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made; or
     (e) Cross-Default. (i) Other than with respect to Indebtedness under any
MSO Contract (except as provided in clause (ii) hereof), any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Indebtedness (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement), or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) DirecTV commences any
action to enforce any of its rights with respect to the DirecTV Security
Documents or pursuant to applicable Law; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any

-73-



--------------------------------------------------------------------------------



 



receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or a proceeding
shall be commenced or a petition filed, without the application or consent of
such Person, seeking or requesting the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed and the appointment continues undischarged, undismissed or unstayed
for 30 calendar days or an order or decree approving or ordering any of the
foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 30 calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due in the ordinary course of
business, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 10 days
after its issuance or levy; or
     (h) Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $500,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $500,000 or
which would reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $500,000 or which would reasonably likely
result in a Material Adverse Effect; or
     (j) Invalidity of Loan Documents. (i) Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document; or
     (k) Change of Control. There occurs any Change of Control; or

-74-



--------------------------------------------------------------------------------



 



     (l) Cessation of Business. Except as otherwise expressly permitted
hereunder, any Loan Party shall take any action to suspend the operation of its
business in the ordinary course, liquidate all or a material portion of its
assets, or employ an agent or other third party to conduct a program of
liquidations of any material portion of its business; or
     (m) Loss of Collateral. There occurs any uninsured loss to any material
portion of the Collateral; or
     (n) Indictment. The criminal indictment of any Loan Party or any
Responsible Officer involving moral turpitude in the performance of his
employment under any federal, state, municipal, and other criminal statute,
rule, regulation, order, or other requirement having the force of law for a
felony and either (i) such indictment remains unquashed or such legal process
remains undismissed for a period of ninety (90) days or more, or (ii) the
Responsible Officer so indicted is promptly terminated from such position, in
each case, unless the Agent, in its reasonable discretion, determines that the
indictment is not material;
     (o) Guaranty. The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document; or
     (p) FCC Licenses. The amendment, modification, revocation, non-renewal,
expiration, or termination of any FCC License, which could reasonably be
expected to have a Material Adverse Effect.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may (only if Exigent Circumstances exist), or, at the
request of the Required Lenders shall, take any or all of the following actions:
     (a) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties; and
     (b) whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;
provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under any Debtor Relief Laws, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, without further
act of the Agent or any Lender.
     No remedy herein is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or any other provision of Law.

-75-



--------------------------------------------------------------------------------



 



     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable, any amounts received on account of the Obligations shall be applied by
the Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent, its capacity as such;
     Second, to payment of that portion of the Obligations constituting
indemnities, Credit Party Expenses, and other amounts (other than principal,
interest and fees) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;
     Third, to the Agent and to the extent any Lender has funded its
participation therein, such Lender, of that portion of the Obligations
constituting principal and accrued and unpaid interest on any Protective
Advances, ratably among them in proportion to the amounts described in this
clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, and fees (but excluding
any Term Loan Termination Fee), ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable to them;
     Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fifth held by them;
     Sixth, to payment of all other Obligations (including without limitation
the cash collateralization of unliquidated indemnification obligations as
provided in Section 10.11), ratably among the Credit Parties in proportion to
the respective amounts described in this clause Sixth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by Law.
ARTICLE IX
THE AGENT
     9.01 Appointment and Authority.
     Each of the Lenders hereby irrevocably appoints Crystal Financial LLC to
act on its behalf as the Agent hereunder and under the other Loan Documents and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and no Loan Party or any Subsidiary thereof shall have rights as a
third party beneficiary of any of such provisions.

-76-



--------------------------------------------------------------------------------



 



     9.02 Rights as a Lender. The Persons serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its respective opinion or the opinion of its counsel, may expose
the Agent to liability or that is contrary to any Loan Document or applicable
law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.
     The Agent shall not be deemed to have knowledge of any Default unless and
until notice describing such Default is given to the Agent by the Loan Parties
or a Lender. Upon the occurrence of an Event of Default, the Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Applicable Lenders. Unless and until the Agent shall
have received such direction, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to any such
Default or Event of Default as it shall deem advisable in the best interest of
the Credit Parties. In no event shall the Agent be required to comply with any
such directions to the extent that the Agent believes that its compliance with
such directions would be unlawful.
     The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv)

-77-



--------------------------------------------------------------------------------



 



the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents, (v) the value or the sufficiency of any Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Agent.
     9.04 Reliance by Agent.
     The Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including, but not limited to, any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received written notice to the contrary from such Lender prior to the
making of such Loan. The Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     9.05 Delegation of Duties.
     The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent. The agents and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Agent.
     9.06 Resignation of Agent.
     The Agent may at any time give written notice of its resignation to the
Lenders and the Lead Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Lead
Borrower, to appoint a successor Agent, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders appoint a successor Agent, meeting the qualifications set
forth above; provided that if the Agent shall notify the Lead Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor

-78-



--------------------------------------------------------------------------------



 



shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Lead Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent hereunder.
     9.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that
it has, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. Except as
provided in Section 9.12, the Agent shall not have any duty or responsibility to
provide any Credit Party with any other credit or other information concerning
the affairs, financial condition or business of any Loan Party that may come
into the possession of the Agent.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
the Agent shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except as set forth herein.
     9.09 Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on the Loan
Parties) shall be entitled and empowered, by intervention in such proceeding or
otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Agent and the other
Credit Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
Agent and such Credit Parties under Sections 2.04 and 10.04) allowed in such
judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, if the Agent shall consent
to the making of such payments directly to the Lenders, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 2.04 and 10.04.

-79-



--------------------------------------------------------------------------------



 



     Nothing contained herein shall be deemed to authorize the Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.
     9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agent, at their option and in their discretion,
     (a) to release any Lien on any property granted to or held by the Agent
under any Loan Document (i) upon payment in full of all Obligations (other than
contingent indemnification obligations for which no claim has been asserted),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Applicable Lenders in accordance with
Section 10.01;
     (b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances;
     (c) to release any Guarantor from its obligations under the Facility
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
     (d) to return undrawn the Eligible Letter of Credit to the issuer thereof
if (i) no Default or Event of Default is then continuing, (ii) the Agent is
reasonably satisfied that the Borrowing Base, after giving effect to the
elimination of the Eligible Letter of Credit from the Borrowing Base, shall be
greater than the Total Outstandings, and (iii) the Agent has received evidence,
in form and substance satisfactory to the Agent, demonstrating the calculations
described in clause (ii) above.
Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
     9.11 Notice of Transfer.
     The Agent may deem and treat a Lender party to this Agreement as the owner
of such Lender’s portion of the Obligations for all purposes, unless and until,
and except to the extent, an Assignment and Acceptance shall have become
effective as set forth in Section 10.06.
     9.12 Reports and Financial Statements.
     By signing this Agreement, each Lender:

-80-



--------------------------------------------------------------------------------



 



     (a) is deemed to have requested that the Agent furnish such Lender,
promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agent
(collectively, the “Reports”) (the Agent hereby agreeing to use commercially
reasonable efforts to deliver to each Lender copies of the materials described
in Sections 6.01, 6.02 and 6.03 promptly following the Agent’s receipt of the
same, subject to the provisions of this Section 9.12);
     (b) expressly agrees and acknowledges that the Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;
     (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;
     (d) agrees to keep all Reports confidential in accordance with the
provisions of Section 10.07 hereof; and
     (e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Loans that the indemnifying Lender has made to the
Borrowers; and (ii) to pay and protect, and indemnify, defend, and hold the
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including attorney costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.
     The Agent agrees with the Lenders that, in each Fiscal Year, the Agent
shall undertake at least (i) one (1) appraisal of Borrowers’ Real Estate
included in the Borrowing Base as Eligible Real Estate, (ii) two (2) appraisals
of Borrowers’ Inventory and of Borrower’s Accounts, and (iii) two (2) commercial
finance examinations, in each case pursuant to and in accordance with the
provisions of Section 6.10(b).
     9.13 Agency for Perfection.
     Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agent and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable Law of the
United States can be perfected only by possession. Should any Lender (other than
the Agent) obtain possession of any such Collateral, such Lender shall notify
the Agent thereof, and, promptly upon the Agent’s request therefor shall deliver
such Collateral to the Agent or otherwise deal with such Collateral in
accordance with the Agent’s instructions.
     9.14 Indemnification of Agent. The Lenders hereby agree to indemnify the
Agent and any Related Party, as the case may be (to the extent not reimbursed by
the Loan Parties and without limiting the obligations of Loan Parties
hereunder), ratably according to their Applicable Percentages, from and

-81-



--------------------------------------------------------------------------------



 



against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by the Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence or
willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction.
     9.15 Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agent) authorized to act for, any
other Lender.
ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Agent (a copy of which acknowledgment shall be furnished by the Agent to the
Required Lenders promptly following the Required Lenders’ written request
therefor), and no amendment or waiver of any provision of any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Agent (with the consent of or at the
direction of the Required Lenders), and the Lead Borrower or the applicable Loan
Party, as the case may be, and each such waiver or consent described in this
Section 10.01 shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent described in this Section 10.01 shall:
     (a) postpone any date fixed by this Agreement or any other Loan Document
for any scheduled payment (including the Maturity Date) or mandatory prepayment
of principal, interest, fees or other amounts due to any Lender hereunder or
under any of the other Loan Documents without the written consent of such Lender
entitled to such payment, without the written consent of each Lender affected
thereby;
     (b) as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the Consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate;
     (c) as to any Lender, change Section 2.08 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of such Lender;
     (d) change any provision of this Section or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender affected thereby;

-82-



--------------------------------------------------------------------------------



 



     (e) except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
consent of each Lender;
     (f) except for Permitted Dispositions, release all or substantially all of
the Collateral from the Liens of the Security Documents without the written
consent of each Lender;
     (g) increase the aggregate amount of the Loans without the written consent
of each Lender;
     (h) change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts calculated thereunder
would be increased without the written consent of each Lender, provided that the
foregoing shall not limit the discretion of the Agent to change, establish,
reduce or eliminate any Reserves, subject to Section 2.01(b); and further
provided that without the prior written consent of the Initial Lenders (to the
extent, at any time of determination, the Initial Lenders are then Lenders
hereunder), the Agent shall not eliminate or reduce any category of Reserves or
change the methodology of the calculation of any Reserve (other than the
elimination or reduction of a Reserve to the extent that the circumstances
giving rise to such Reserve (or portion thereof, as applicable) no longer exists
or changes in Reserves resulting from the mathematical calculation of the amount
of the Reserve in accordance with the methodology of calculation previously
utilized) if such change or elimination will have the effect of increasing the
Borrowing Base;
     (i) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written consent of each Lender;
     (j) without the consent of all of the Initial Lenders (to the extent, at
the time of determination, the Initial Lenders are then Lenders hereunder),
consent to or otherwise propose or approve a DIP Financing if the Borrowing Base
is modified to allow an increase of the amounts available thereunder in excess
of $5,000,000;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of the Agent under this Agreement or any other Loan
Document; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Agent in addition to the Lenders required above, affect the rights
or duties of the Agent under this Agreement or any other Loan Document, and
(iii) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.
     If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph). Notwithstanding anything to the contrary, the Loan
Parties shall have no obligation to make any payments in respect of any Term
Loan Prepayment Fee in connection with the replacement of a Non-Consenting
Lender except to the extent that the applicable amendment, waiver, consent or
release provides for a reduction in interest rates (or any other pricing)
hereunder or for modifications that would have the effect of increasing the
Borrowing Base or otherwise increasing the amount of borrowing availability for
the Loan Parties

-83-



--------------------------------------------------------------------------------



 



hereunder (in which cases the Term Loan Prepayment Fee shall be deemed to be
applicable and due and owing).
     10.02 Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
          (i) if to the Loan Parties or the Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Lead Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. Each of the Loan Parties and the Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Lead

-84-



--------------------------------------------------------------------------------



 



Borrower and the Agent. In addition, each Lender agrees to notify the Agent from
time to time to ensure that the Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.
     (d) Reliance by Agent and Lenders. The Agent and the Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Loan Parties even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Loan Parties. All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default at the time.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.
     (b) Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Agent (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agents thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
the use or proposed use of the proceeds therefrom), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries,
(iv) any claims of, or amounts paid by any Credit Party to, a Blocked Account
Bank or other Person which has entered into a control agreement with any Credit
Party hereunder, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or

-85-



--------------------------------------------------------------------------------



 



any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by a Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrowers or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
     (c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agent (or any such
sub-agent), or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.07(c).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Loan Parties shall not assert, and hereby waive, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable on demand
therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Agent, the assignment of any Loan by any Lender, the replacement of any
Lender, and the repayment, satisfaction or discharge of all the other
Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or

-86-



--------------------------------------------------------------------------------



 



preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agent upon demand its Applicable Percentage (without duplication) of any amount
so recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of the Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
               (i) Minimum Amounts.
                    (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Loans at the time owing to it or in the case of
an assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and
                    (B) in any case not described in subsection (b)(i)(A) of
this Section, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Agent and, so long as
no Default has occurred and is continuing, the Lead Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its

-87-



--------------------------------------------------------------------------------



 



Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;
               (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans assigned;
               (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
                    (A) the consent of the Lead Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) a Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and
                    (B) the consent of the Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Loan if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender unless an Event
of Default has occurred and is continuing at the time of such assignment and the
Lender shall have complied with the provisions of clause (iv) hereof.
               (iv) Right of First Refusal. If any Lender intends to assign its
Loans after the occurrence and during the continuance of an Event of Default,
such Lender shall furnish irrevocable written notice to the Agent and the
Lenders offering to assign its Loans to such other Lenders. Any Lender desiring
to accept such assignment shall notify the Agent and the assigning Lender (which
notice shall furnished be no more than five (5) Business Days after the receipt
by the Agent and the Lenders of the notice from the assigning Lender). The
assigning Lender shall assign to the Lender exercising such option, its Loans.
Upon the date of such assignment, the Lender acquiring such Loans shall, in
accordance with the provisions of clause (v) hereof, pay to the assigning Lender
as the purchase price therefor the full amount of all the Obligations owing to
the assigning Lender (or such other price as the assigning Lender and the
assignee Lender may agree). If no Lender desires to acquire the Loans of the
assigning Lender, the assigning Lender may thereafter assign such Loans to an
Eligible Assignee without further consent of the Agent and the Borrowers.
               (v) Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, provided, however, that the
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it shall not be
a Lender, shall deliver to the Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,

-88-



--------------------------------------------------------------------------------



 



3.04, and 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
          (c) Register. The Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at the Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and principal amounts of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the Loan
Parties, the Agent and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Lead Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Loan Parties or the Agent, sell participations to any
Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Loan Parties, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any Participant shall
agree in writing to comply with all confidentiality obligations set forth in
Section 10.07 as if such Participant was a Lender hereunder.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.06(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.08 as though it were a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve

-89-



--------------------------------------------------------------------------------



 



Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to any Credit Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.
     For purposes of this Section, “Information” means all information received
from the Loan Parties or any Subsidiary thereof relating to the Loan Parties or
any Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     Each of the Credit Parties acknowledges that (a) the Information may
include material non-public information concerning the Loan Parties or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan

-90-



--------------------------------------------------------------------------------



 



Party, each Lender, and each of their respective Affiliates is hereby authorized
at any time and from time to time, after obtaining the prior written consent of
the Agent or the Required Lenders, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrowers or any other Loan
Party against any and all of the Obligations now or hereafter existing under
this Agreement or any other Loan Document to such Lender, regardless of the
adequacy of the Collateral, and irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have. Each Lender agrees to notify the Lead Borrower and the
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be as effective as delivery of a
manually executed counterpart of this Agreement.
     10.11 Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Credit Parties, regardless of any investigation made by any
Credit Party or on their behalf and notwithstanding that any Credit Party may
have had notice or knowledge of any Default at the time of the Loan, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid. Further, the provisions of Sections 3.01, 3.04,
and 10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations or the termination of this
Agreement or any provision hereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral,

-91-



--------------------------------------------------------------------------------



 



the Agent may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, and (y) any Obligations that may thereafter
arise under Section 10.04.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (a) the Borrowers or the assignee, as applicable, shall have paid to the
Agent the assignment fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES (OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW
§5-1401).

-92-



--------------------------------------------------------------------------------



 



          (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, CITY AND STATE OF NEW YORK AND OF THE COURTS OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
          (e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY
ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT SOLELY IN A COURT LOCATED IN THE BOROUGH OF MANHATTAN, CITY AND STATE OF
NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AS THE AGENT MAY ELECT IN ITS SOLE
DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON

-93-



--------------------------------------------------------------------------------



 



CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.
     10.17 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT Act.
Each Loan Party is in compliance, in all material respects, with the USA PATRIOT
Act. No part of the proceeds of the Loans will be used by the Loan Parties,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

-94-



--------------------------------------------------------------------------------



 



     10.18 Foreign Asset Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and
(b) the USA PATRIOT Act. Furthermore, none of the Borrowers or their Affiliates
(a) is or will become a “blocked person” as described in the Executive Order,
the Trading With the Enemy Act or the Foreign Assets Control Regulations or
(b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.
     10.19 Time of the Essence. Time is of the essence of the Loan Documents.
     10.20 Press Releases.
     (a) Each Credit Party executing this Agreement agrees that neither it nor
its Affiliates will in the future issue any press releases or other public
disclosure using the name of Agent, any Initial Lender or any of their
respective Affiliates or referring to this Agreement or the other Loan Documents
without at least two (2) Business Days’ prior notice to Agent (or such Initial
Lender, as applicable) without the prior written consent of Agent (or such
Initial Lender, as applicable) unless (and only to the extent that) such Credit
Party or Affiliate is required to do so under applicable Law and then, in any
event, such Credit Party or Affiliate will consult with Agent (or such Initial
Lender, as applicable) before issuing such press release or other public
disclosure.
     (b) From and after the date on which the Loan Parties file a current report
on Form 8-K with the SEC announcing the transactions contemplated by this
Agreement, each Loan Party consents to the publication by Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using any Loan Party’s name, product photographs, logo or trademark.
Agent or such Lender shall provide a draft reasonably in advance of any
advertising material to the Lead Borrower for review and comment prior to the
publication thereof. Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.
     10.21 Additional Waivers.
          (a) The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by applicable Law, the obligations of
each Loan Party shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, this Agreement or any
other Loan Document, or of any other Loan Party, or (iii) the failure to perfect
any security interest in, or the release of, any of the Collateral or other
security held by or on behalf of the Agent or any other Credit Party.
          (b) The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash

-95-



--------------------------------------------------------------------------------



 



of the Obligations), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Loan Party hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations).
          (c) To the fullest extent permitted by applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations. The
Agent and the other Credit Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or non-judicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any other Loan Party, or exercise any other right or remedy available to
them against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the
Obligations have been indefeasibly paid in full in cash. Each Loan Party waives
any defense arising out of any such election even though such election operates,
pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.
          (d) Each Borrower is obligated to repay the Obligations as joint and
several obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations. In addition, any indebtedness of any Loan Party now or hereafter
held by any other Loan Party is hereby subordinated in right of payment to the
prior indefeasible payment in full of the Obligations and no Loan Party will
demand, sue for or otherwise attempt to collect any such indebtedness (it being
understood that nothing herein shall prevent the Loan Parties from paying
intercompany Indebtedness to the extent expressly permitted by this Agreement).
If any amount shall erroneously be paid to any Loan Party on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Agent to be
credited against the payment of the Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations made to
another Borrower hereunder or other Obligations incurred directly and primarily
by any other Borrower (an “Accommodation Payment”), then the Borrower making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder

-96-



--------------------------------------------------------------------------------



 



without (a) rendering such Borrower “insolvent” within the meaning of
Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Borrower with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.
     10.22 No Strict Construction.
     The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
     10.23 Attachments.
     The exhibits, schedules and annexes attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for the
purposes stated herein, except that in the event of any conflict between any of
the provisions of such exhibits and the provisions of this Agreement, the
provisions of this Agreement shall prevail.
[remainder of page intentionally blank]

-97-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the date first above
written.

            VALUEVISION MEDIA, INC.
      By:   /s/ William J. McGrath         Name:   William J. McGrath       
Title:   Chief Financial Officer        VALUEVISION INTERACTIVE, INC.
      By:   /s/ William J. McGrath         Name:   William J. McGrath       
Title:   Chief Financial Officer        VVI FULFILLMENT CENTER, INC.
      By:   /s/ William J. McGrath         Name:   William J. McGrath       
Title:   Chief Financial Officer        VALUEVISION RETAIL, INC.
      By:   /s/ William J. McGrath         Name:   William J. McGrath       
Title:   Chief Financial Officer        VALUEVISION MEDIA ACQUISITIONS, INC.
      By:   /s/ William J. McGrath         Name:   William J. McGrath       
Title:   Chief Financial Officer   

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CRYSTAL FINANCIAL LLC, as Agent and as a
Lender
      By:   /s/ Joshua B. Franklin         Name:   Joshua B. Franklin       
Title:   Managing Director   

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            REGIMENT CAPITAL SPECIAL SITUATIONS
FUND IV, L.P. (the “Fund”), as a Lender
      By:   Regiment Capital IV GP, L.P. (“GPLP”),
the Fund’s General Partner      

 
By:  Regiment Capital IV GP, LLC,
        GPLP’s General Partner
     

  By:   /s/ Richard Miller         Name:   Richard Miller        Title:  
Managing Director   

Signature Page to Credit Agreement

 